Case 5:18-cv-13777-JEL-EAS ECF No. 25, PageID.378 Filed 07/20/21 Page 1 of 113




                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION


David Dominique,

                          Plaintiff,    Case No. 18-cv-13777

v.                                      Judith E. Levy
                                        United States District Judge
United States of America,
                                        Mag. Judge Elizabeth A. Stafford
                          Defendant.

________________________________/

           OPINION AND ORDER GRANTING DEFENDANT’S
              MOTION FOR SUMMARY JUDGMENT [20]

          Before the Court is Defendant United States of America’s motion

for summary judgment. (ECF No. 20.) The motion is fully briefed. For

the reasons set forth below, Defendant’s motion is GRANTED.

     I.     Background

          This Federal Tort Claims Act (FTCA) case arises from a March 23,

2015 encounter at the Patrick V. McNamara Federal Building in

Detroit, Michigan, between Plaintiff David Dominique and several

Federal Protective Service (FPS) agents. Plaintiff challenges the FPS

agents’ conduct and asserts claims against Defendant of false arrest
Case 5:18-cv-13777-JEL-EAS ECF No. 25, PageID.379 Filed 07/20/21 Page 2 of 113




(Count I), false imprisonment (Count II), and intentional infliction of

emotional distress (Count III). Defendant argues that it is entitled to

summary judgment on Plaintiff’s claims. Defendant also argues that it

is entitled to governmental immunity. For the reasons that follow, the

Court grants summary judgment to Defendant on part of Counts I and

II and on all of Count III, and the Court finds that governmental

immunity protects Defendant from liability on Plaintiff’s remaining

claims.

      A. Plaintiff’s Employment History

      Plaintiff worked at the McNamara Building as an investigator for

Homeland Security Investigations (HSI) between 2003 and 2014.1 (See

ECF No. 20-2, PageID.112–113, 127.) HSI’s offices are located on the

eighteenth floor. (See id. at PageID.110.) Plaintiff spent his first seven

years with HSI in its cyber group primarily handling child pornography

and child exploitation cases but also “some financial cases.” (Id. at

PageID.127.) He requested a transfer and then spent two to two-and-

one-half years working in HSI’s national security group until he was


      1  Plaintiff indicates that “[o]n paper, I was originally hired by the U.S.
Customs Service. While I was in training, they transitioned to ICE, and also later
transitioned [to] Homeland Security Investigations.” (ECF No. 20-2, PageID.127.)


                                        2
Case 5:18-cv-13777-JEL-EAS ECF No. 25, PageID.380 Filed 07/20/21 Page 3 of 113




terminated in 2014. (See id. at PageID.113, 127.) The reason given to

Plaintiff for his termination was “[i]nability to perform my position as

criminal investigator, and carry a weapon.” (Id. at PageID.113.)

      Plaintiff’s investigator job with HSI was a law enforcement

position. (See id.) He started working as a law enforcement officer in

1991. (See id. at PageID.126.) During his time in law enforcement, he

received training “multiple times” in the use of force and in self-defense,

and he also received training in “how to immobilize a suspect” and

“training, legal training, as it pertains to stops and arrests.” (Id. at

PageID.127; see id. at PageID.120 (indicating that he received training

“about what constitutes an arrest”).)

      Plaintiff testified that HSI wrongfully terminated his employment

in early 2014 “for making [an] EEOC [Equal Employment Opportunity

Commission] complaint” against the agency. (Id. at PageID.113, 115.)

“Generally speaking,” his allegations

      were harassment, sexual harassment, according to
      procedure, sexual orientation. Where—on numerous,
      numerous occasions, I was subjected to harassment,
      belittling, mobbing by others, at the office.




                                      3
Case 5:18-cv-13777-JEL-EAS ECF No. 25, PageID.381 Filed 07/20/21 Page 4 of 113




      And management was well aware of it, and they failed time,
      and time, and time again, to address the complaints, even
      saying if you don’t like it, then quit, to me.

(Id. at PageID.116.) According to Plaintiff, his EEOC complaint was

denied, and various medical issues “precluded him from filing any

appeals.” (ECF No. 22, PageID.217; see ECF No. 20-2, PageID.116.)

Plaintiff filed a civil lawsuit against HSI in federal court “based on

EEOC violations” and reached a settlement agreement with the agency

“on some of the issues” in 2014 or 2015. (ECF No. 20-2, PageID.116.)

      Plaintiff started seeing a psychiatrist and a counselor “[r]oughly

about a year and a half before” his employment with HSI ended in 2014.

(Id. at PageID.114.) The psychiatrist diagnosed Plaintiff “with post

traumatic stress disorder, as relating to working child exploitation,

child pornography cases, and also due to the lack of support in the

workplace, by coworkers, and the ongoing harassment.” (Id.) During his

deposition, Plaintiff indicated that he switched providers prior to his

departure from HSI and was still receiving treatment for “work related

trauma,” panic, depression, anxiety, and “stress related issues.” (Id. at

PageID.114–115.) In addition, Plaintiff voluntarily admitted himself to

inpatient treatment at Cittenden Hospital the day after his “gun and



                                      4
Case 5:18-cv-13777-JEL-EAS ECF No. 25, PageID.382 Filed 07/20/21 Page 5 of 113




badge [were] taken away” by Special Agent in Charge (SAC) William

Hayes. (Id. at PageID.113, 115.) Plaintiff states that “[t]hat was the

tipping point at which . . . emotionally, I had a breakdown.” (Id. at

PageID.115.)

      Plaintiff has not worked since he left his position at HSI. (See id.

at PageID.112–113.) In 2014, after he was terminated, Plaintiff applied

for, and was granted, Social Security disability. (See id. at PageID.128.)

      B. The FPS Alert on Plaintiff Issued on January 29, 2014

      On January 28, 2014, Inspector Robert J. McManus created an

FPS Report. (See ECF No. 20-3, PageID.132–133.) The report’s

narrative section states:

      At approximately 1200 hours this date, I received
      notification from ADRD Kupser that HSI Deputy SAC
      William Hayes was reporting a possible threat. ADRD
      Kupser provided a photo and personal information
      pertaining to a suspect (Dominique) and I distributed the
      information to our Inspectors and to the G4S PSO
      supervision and staff with the instructions that the suspect
      was not to be allowed access into the building without under
      going [sic] the complete security screening process. ADRD
      Kupser stated at that time that I needed to contact Mr.
      Hayes at his office to obtain additional information.

                                    ***




                                      5
Case 5:18-cv-13777-JEL-EAS ECF No. 25, PageID.383 Filed 07/20/21 Page 6 of 113




      I interviewed Mr. Hayes at approximately 1600 hours at
      which time I arranged for him to provide me with a photo
      and biographical information on the suspect. The meeting
      also revealed that his agency had recovered the suspect’s law
      enforcement credentials and his weapon back in July of 2013
      but that the suspect was still in possession of his HSPD-12
      PIV card.2 Mr. Hayes further stated that the suspect was
      pending additional personnel action(s).

      My investigation also revealed that the suspect was recently
      observed in a local gun shop apparently shopping for
      firearms. While looking at the firearms, the suspect also
      allegedly made statements that were possibly threatening to
      HSI. The suspect has also allegedly made reference to the
      HSI shooting in Los Angeles, CA[,] which involved an HSI
      subordinate and supervisor.

      I created an FPS Alert pertaining to the suspect which is
      being forwarded for review and approval.

(Id. at PageID.133.)

      During his conversation with Hayes, McManus found Hayes

credible. (See ECF No. 20-13, PageID.205.) Hayes provided information

to McManus that indicated that “it was possible [Plaintiff] could be

armed with a firearm,” “it was possible that [Plaintiff] had expressed

hostility toward HSI,” and Hayes “was afraid [Plaintiff] could pose a

threat” to the McNamara Building. (Id.) McManus indicates that

      2  McManus indicates that a PIV card is “the identification card that is used to
get in” the building. (ECF No. 20-13, PageID.198.)


                                          6
Case 5:18-cv-13777-JEL-EAS ECF No. 25, PageID.384 Filed 07/20/21 Page 7 of 113




preventing workplace violence and preventing a possible workplace

shooting are FPS’s “top priorities.” (Id. at PageID.206.) A possible

workplace shooting in a government building is “of extreme concern”

because “shootings are occurring everywhere, just constantly, and

workplace violence is very prevalent.” (Id. at PageID.205–206.)

      Regarding the information in the report, McManus testified that

      [i]t certainly didn’t sound like [a favorable employment
      action had been taken with respect to Plaintiff]. They had
      taken away his duty weapon and his law enforcement
      credentials . . . .

      Employees at the McNamara Building come through. They
      show their identification. They go through a turnstile, which
      is activated by their I.D., and they go in without screening.

      They wanted that not to happen with him. They had
      concerns for their safety with [Plaintiff].

(Id. at PageID.198.) McManus adds that the information he received

and “the fact that [HSI] had taken away his weapon and his law

enforcement credentials, was indicative of a person they were concerned

with possibly being violent.” (Id.) McManus was asked during his

deposition, “But you had no information of a specific plan?” To which he

responded, “That’s correct.” (Id.) And when asked if there was “a

concern about [Plaintiff’s] psychological state,” McManus responded: “I


                                      7
Case 5:18-cv-13777-JEL-EAS ECF No. 25, PageID.385 Filed 07/20/21 Page 8 of 113




don’t know. I have no idea.” (Id.) HSI did not communicate anything to

McManus at that time about Plaintiff’s mental state. (See id. at

PageID.205.)

      An FPS Alert created by McManus was issued the next day, on

January 29, 2014. (See ECF No. 20-4, PageID.134; see ECF No. 20-13,

PageID.197–198.) This one-page alert indicates in bolded red font that

it “[e]xpires 01-29-2015.” (ECF No. 20-4, PageID.134.) Beneath that, the

alert lists Plaintiff’s biographical information and displays his head

shot. (See id.) The bottom half of the alert contains the following

language:

      Geographic and/or Facility Limitation
      The originating agency is the Federal Protective Service
      with dissemination to FPS Region 5 LE and Protective
      Security Officers (PSO) located at 477 Michigan Ave.
      Detroit, MI and Homeland Security Investigations (HIS)
      [sic] offices in the Detroit area.

      Details
      On 01/28/2014, DOMINIQUE allegedly made inappropriate
      statements associated with violence and bodily harm with a
      firearm directed towards HSI employees in the Detroit, MI
      field office. DOMINIQUE is in possession of his HSPD-12
      PIV card but is not in possession of his LE Credentials or
      service weapon.




                                      8
Case 5:18-cv-13777-JEL-EAS ECF No. 25, PageID.386 Filed 07/20/21 Page 9 of 113




      If DOMINIQUE appears on government property,
      Protective Security Officers are to exercise EXTREME
      CAUTION as DOMINIQUE may be armed and to
      contact the Battle Creek Mega Center3 [sic]
      immediately. DOMINIQUE should not be detained
      based solely on this Alert. DOMINIQUE must be
      processed as a visitor/non-government employee and
      will NOT be allowed unescorted access to any
      government facility.4

      Contact Information
      Federal Protective Service Battle Creek Mega Center [sic]
      (BCMC) at [telephone number redacted].
      BCMC Instructions: Notify Insp. Robert McManus at
      [telephone number redacted] or Senior Special Agent (SSA)
      Matthew Stone at [telephone number redacted] of
      DOMINIQUE’s arrival.

(Id. (emphasis in original).)

      Creating alerts is part of McManus’ job. (See ECF No. 20-13,

PageID.197.) McManus indicates that “[a]n alert is designed for the

      3 McManus indicates that “[t]he MegaCenter is our dispatch.” (ECF No. 20-
13, PageID.201.) It is “not located at the McNamara Building”; rather, it is in Battle
Creek, Michigan. (Id.)

      4  Regarding this paragraph of the alert, which appears in bolded red font,
McManus testified that “[t]he part where it says, if [Plaintiff] appears on
government property” is “boilerplate . . . . I have never seen one that said
otherwise.” (ECF No. 20-13, PageID.199.) But McManus does not know why that is.
(See id.) McManus also testified that the alert “tells the security officers that [a
person is] not to be detained based upon the alert” and that he used the word
“detained”—“as opposed to should not be questioned or monitored”—because “[i]t’s
the verbiage that’s always used in the alerts.” (Id.)


                                          9
Case 5:18-cv-13777-JEL-EAS ECF No. 25, PageID.387 Filed 07/20/21 Page 10 of 113




 security officers, to let law enforcement personnel know that they are on

 site. And it’s up to the law enforcement officers to investigate and see

 what’s going on.” (Id. at PageID.199.) According to McManus, an alert

 lasts one year; after that, “[i]t just ceases being an alert, unless there is

 additional information indicating there is a further threat.” (Id. at

 PageID.198.) In creating the alert on Plaintiff, McManus intended to

 provide to the person reviewing it “[g]eneral information” that may

 require action. (Id. at PageID.199.) Inspector Kerwin M. Smith

 described an FPS Alert as “basically information put out for the safety

 of people working the building, and it’s basically for law enforcement

 officers and security officers to be on alert looking for someone who may

 pose a harm or threat to the building.” (ECF No. 20-7, PageID.139–140.)

 Smith testified that it “sounds fair to me” to assume that when an FPS

 Alert expires, “the alert and the reason for it don’t exist anymore.” (Id.

 at PageID.140.)

      C. Plaintiff’s Visit to the McNamara Building on March 23,
         2015

      On March 23, 2015, Plaintiff went to the McNamara Building.

 (See ECF No. 20-2, PageID.110.) Plaintiff and the FPS agents each




                                      10
Case 5:18-cv-13777-JEL-EAS ECF No. 25, PageID.388 Filed 07/20/21 Page 11 of 113




 present different accounts of what ensued, so these accounts are

 discussed separately below.

               i. Plaintiff’s Account of the Visit

      Plaintiff testified that he “had a lot of anxiety about” going to the

 McNamara Building, but “I wanted to go to . . . [Senator Gary Peters’]

 office, to inquire about benefits, which I should be receiving, that the

 agency . . . failed to process my applications for those benefits.” (Id.)

 Plaintiff used the public entrance and approached the screener “as a

 member of the general public.” (Id.) He showed his identification,

 walked through an X-ray machine carrying some papers, and again

 showed his identification. (See id.) Plaintiff does not recall if he

 mentioned that he used to work in the building (see id. at PageID.111),

 but he states that the following exchange between him and the screener

 took place:

      [T]he screener asked, where are you going? And I told him,
      I’m going to the [S]enator’s office. He said, no, you’re going to
      see your buddies on 18, aren’t you?

      No, I’m going to see the [S]enator’s office. I’m filing a
      congressional inquiry there. No, you’re going to go see your
      buddies on the 18th floor. No, I’m going to the [S]enator’s
      office, because I’m filing a congressional inquiry.



                                        11
Case 5:18-cv-13777-JEL-EAS ECF No. 25, PageID.389 Filed 07/20/21 Page 12 of 113




 (Id. at PageID.110; see id. at PageID.111–112 (“I told them I was going

 to the [S]enator’s office, not the 18th floor.”).) Plaintiff “went through

 the security checkpoint, the same as anyone else in the general public

 would go through.” (Id. at PageID.110.) He described this as

 embarrassing “[i]n a way” and “shameful” because his “entire law

 enforcement career [was] reduced to going through the public entrance

 now.” (Id. at PageID.112.) The experience induced “anxiety,” “panic,”

 and “feelings of worthlessness.” (Id.)

       Once inside the building, Plaintiff “went directly to the elevator

 bank and went up to the 18th floor, and went directly to the

 congressman’s office.” (Id. at PageID.110.) Plaintiff spoke with someone

 at a window about his business with the Senator’s office. (See id.) He

 heard a “snapping noise” behind him, so he turned around to see what it

 was. (Id.) An FPS agent5 “was standing at a 5:00 position, which is an

 arrest, assuming an arrest position, in relation to [Plaintiff’s] position,”

 and was continuously “snapping his handcuff case open and close, open

 and close, open and closed, open and closed.” (Id.) Plaintiff states that

 this was

       5Plaintiff “believe[s]” this FPS agent was a “white guy” and “a supervisor,
 maybe McManus, or, Smith.” (ECF No. 20-2, PageID.117.)


                                        12
Case 5:18-cv-13777-JEL-EAS ECF No. 25, PageID.390 Filed 07/20/21 Page 13 of 113




       so distracting, I stopped and I said hey, can I help you? And
       he asked, why are you here? Well, I came to the [S]enator’s
       office.

       He then asked if I intended to go anywhere else. I said no,
       this is the only place I wanted to go. He told me that if I
       returned, he said I would be arrested. He said I was not
       allowed to speak to any ICE6 personnel. Their office is on the
       same floor, as it should happen. And I told him okay.

 (Id.) The FPS agent stood “outside the doorway for a while” because

 Plaintiff heard radio traffic while he continued handling his business,

 “and then, apparently, there was a time that [the agent] had left.” (Id.)

       When Plaintiff was finished at the Senator’s office, he took the

 elevator to the first floor. (See id.) He testified that

       upon getting off of the elevator, I heard somebody’s radio.
       Security, FPS, actually, it sounded like a whole lot of radios
       at the same time, saying that that subject is on the first
       floor, off of the elevators.

       At which time, I was surrounded by several officers, contract
       security officers, as well as FPS officers.7 Again, I was asked

       6 In his deposition testimony, Plaintiff refers to HSI and ICE (U.S.
 Immigration and Customs Enforcement) interchangeably. (See ECF No. 20-2,
 PageID.127.) When asked to clarify this, Plaintiff stated that when he worked for
 HSI “I thought of myself as both” HSI and ICE. (Id.) He explained that “ICE was
 the parent agency, for Homeland Security Investigations, and Homeland Security is
 the parent organization for ICE.” (Id.)

       7 Plaintiff refers to the FPS agents as “officers” throughout his deposition
 testimony.


                                        13
Case 5:18-cv-13777-JEL-EAS ECF No. 25, PageID.391 Filed 07/20/21 Page 14 of 113




       what I was doing in the building. I said, once again, I’m
       going to the [S]enator’s office, and I said that I’m done now,
       so I’d like to leave.

       And I asked twice, I said, you know, I’d like to leave. I’d like
       to leave. And I was told by one of the officers, no, follow us.

       And they escorted me into the mailroom [whose formal name
       is the business center], and that’s off the lobby. And by this
       time, there were many of them. There were four FPS officers
       that were inside the mailroom with me. And the mailroom is
       fairly small.

       And then there were the contract security guards, that were
       on the outside of the doorway. There’s only one doorway in
       and out, as I recall, it was a single door, in and out. Where I
       was, back towards the ATM, the FPS officers were by the
       door, and across from the door, and outside the door.8

 (Id. at PageID.110–112; see also id. at PageID.117–118, 124.)


       8 Photographs of the business center provided by Defendant show that it is off
 of the McNamara Building’s lobby, close to the elevators, and at the end of a
 hallway. (See ECF No. 20-12.) A person entering the business center walks through
 two wide doorless door frames, one after the other, and faces an ATM on the far
 wall. (See id.) The photographs provide no measurements, but the door frames
 appear to be wider than an average door frame, possibly one-and-one-half times or
 double the width. (See id.) Plaintiff, who describes the business center’s entrance as
 “confining” and as a “bottleneck,” states that the business center has “a double
 door.” (ECF No. 20-2, PageID.118.) Plaintiff indicates that “they always keep . . .
 one [door] open,” but also that the door “wasn’t always propped open” and would
 sometimes be closed or locked, and that it was “[u]sually” open during hours the
 public was allowed inside. (Id.) He does not recall if the door was open on March 23,
 2015. (See id.) Inside the business center are three mailboxes (USPS, UPS, and
 FedEx), an electrical wall unit, a large cork bulletin board, and an island counter
 that serves as storage for a wheelchair. (See ECF No. 20-12.)


                                          14
Case 5:18-cv-13777-JEL-EAS ECF No. 25, PageID.392 Filed 07/20/21 Page 15 of 113




         Plaintiff later testified that when he stepped off of the elevator on

 the first floor he

         encountered, I believe, a private security officer first. And he
         said hold on. And then the FPS officers arrived. When I told
         them . . . that I was leaving, that I was done. That I was
         leaving, and at which time, they said, you’re coming with us.
         And we went to . . . the business center/slash mailroom.

 (Id. at PageID.117.) Plaintiff does not recall if he initially encountered

 one FPS agent or a group of them, but he states that “they all were

 arriving roughly at the same time, so, it was kind of like being mobbed.”

 (Id.)

         Plaintiff estimates that he was in the business center with the

 FPS agents for fifteen to twenty minutes. (See id. at PageID.112, 119–

 120.) He did not check his watch during the encounter, and he is not

 confident about his estimate “because of my emotional state at the

 time,” given that he found “the entire event” “upsetting” and “really

 traumatic.” (Id. at PageID.120.) He states that he suffered extreme

 mental pain “[d]uring and after” the incident, which “[a]nyone would

 have felt,” but his “condition definitely exacerbated the situation.” (Id.

 at PageID.122.) He does not recall telling the agents what he was

 experiencing at the time, but he “believe[s] they should have” been able


                                       15
Case 5:18-cv-13777-JEL-EAS ECF No. 25, PageID.393 Filed 07/20/21 Page 16 of 113




 to tell he was “experiencing extreme mental pain” based on his

 appearance. (Id.)

      Plaintiff states that one FPS agent questioned him until a

 supervisor appeared and took over. (See id. at PageID.119.) Plaintiff

 describes the agents as “intimidating” and “very insistent.” (Id. at

 PageID.111.) He testified that he was “intimidated” and “even a bit

 emotional” because in his “entire 20 some years in law enforcement, I

 could never imagine anything like this ever happening to me.” (Id.) The

 agents physically intimidated him by escorting him, surrounding him,

 and taking him “into a more restrictive environment” for “their

 custodial interrogation.” (Id. at PageID.124.) Plaintiff told them that he

 “believed that this was [whistleblower] reprisal for my filing an EEOC

 complaint, which led to my wrongful termination, which I was trying to

 redress properly, through the legal process.” (Id. at PageID.111; see id.

 at PageID.119.)

      Plaintiff did not try to exit the building at this point because he

 “didn’t feel as though I was free to go.” (Id. at PageID.118.) He did not

 try to walk away from the agents at any point from when he stepped off

 of the elevator on the first floor to when he walked into the business



                                      16
Case 5:18-cv-13777-JEL-EAS ECF No. 25, PageID.394 Filed 07/20/21 Page 17 of 113




 center with them “[b]ecause I felt I was not free to go, and I felt at any

 moment, and feared at any moment, had anxiety and panic at any

 moment, that they would put the handcuffs on me.” (Id. at PageID.118–

 119.) Plaintiff “didn’t feel [that he was] eventually free to leave [the

 business center] at all.” (Id. at PageID.119.)

      Plaintiff “think[s] while in the business center, . . . I may have

 expressed my wanting to leave, and, at which time, they kept asking

 questions, and basically ignored the request.” (Id. at PageID.121, 124 (“I

 believe I said [something to the effect of I want to leave] once while

 inside the business center.”); see id. at PageID.125.) Plaintiff indicates

 that the agents “continued to ask me what I was doing in the building,”

 asked him who he came to see and what the purpose of his visit was,

 and asked him if he still had his PIV building access card, to which he

 said he did not because he had returned it in the mail. (Id. at

 PageID.111, 119.) They “again stated” that he would be arrested if he

 ever came back to the building and that he was not allowed to talk to

 HSI personnel. (Id. at PageID.111.) Plaintiff testified that he “believe[s]

 at one point, I even told them, I have no intention of seeing any ICE

 employees. The thought of even seeing them made my stomach turn. I



                                      17
Case 5:18-cv-13777-JEL-EAS ECF No. 25, PageID.395 Filed 07/20/21 Page 18 of 113




 didn’t want to see anyone from the agency. I wanted to go to the

 [S]enator’s office, conduct my business, and leave.” (Id. at PageID.124.)

       Plaintiff felt like the agents were talking down to him and

 berating him with their questioning. (See id.) He felt restrained against

 his will because their “verbal and physical cues” prevented him from

 leaving. (Id.) According to Plaintiff, the agents

       kept asking the same questions over and over again. And
       particularly, they had asked these questions. They never
       said I was free to go. They never read me my Miranda
       warning. And they took me from the lobby, into the
       mailroom. And my feeling was, if I tried to leave the
       mailroom, I would have had handcuffs slapped on me faster
       than you can imagine.

 (Id. at PageID.111; see id. at PageID.119.) These considerations, in

 addition to Plaintiff being asked “about a crime”—namely, “theft of

 government property”9—and feeling intimidated by the many agents


       9 Plaintiff was asked during his deposition to elaborate on what crime the
 agents asked him about, and the following exchange took place:

       Q. You just said, when they asked you about a crime. Do you feel they
       asked you about a crime?

       A. Well, . . . if they’re asking me about the PIV [business access] card.
       That certainly . . . would be like theft of government property.

       Q. Did anyone ever use that phrase with you, in that conversation?



                                          18
Case 5:18-cv-13777-JEL-EAS ECF No. 25, PageID.396 Filed 07/20/21 Page 19 of 113




 who were present, lead Plaintiff to characterize the interaction as “more

 than just a conversation” and to distinguish it from a “non-custodial

 interrogation.” (Id. at PageID.121.)

       Plaintiff does not recall if any of the agents put their hands on

 him. (See id. at PageID.118.) He saw “maybe one, two” agents place

 their hands on their weapons. (Id.) When asked if any of the agents

 orally threatened him, Plaintiff responded: “They said if I ever

 returned, I’d be arrested. They said and [sic] I was not to talk to any

 ICE employees . . . per HSI SAC Detroit.”10 (Id.) The agents did not

 handcuff Plaintiff, but “there was attitude on their part.” (Id. at

 PageID.121.) Plaintiff “think[s] the[] [agents] were intentionally trying

 to intimidate me, but not necessarily humiliate me.” (Id.) He perceived

 this intentional attempt to intimidate him based on their “[q]uestions,

 posture, [them] bringing me into the business center,” them “[t]aking

 custody of me,” and “[t]heir words, their demeanor.” (Id.)



       A. Theft of government property? No, but I . . . generally understood
       that that’s what they meant, and that’s what they were getting at.

 (ECF No. 20-2, PageID.121.)

       10Plaintiff indicates that these statements were made to him by agents at the
 Senator’s office and in the business center. (See ECF No. 20-2, PageID.118.)


                                         19
Case 5:18-cv-13777-JEL-EAS ECF No. 25, PageID.397 Filed 07/20/21 Page 20 of 113




      The conversation ended after “a long while,” and Plaintiff, who

 was “in panic mode” (id. at PageID.111), exited the business center with

 the agents when “it was clear to me that the questioning was over, and

 we were done.” (Id. at PageID.119.) The agents did not tell Plaintiff that

 they were finished or that Plaintiff could leave. (See id.) Plaintiff

 recognized one of the two or three contract guards standing outside of

 the business center as someone he had known for years from working at

 the building, so he stopped to talk to him. (See id. at PageID.111–112.)

 Plaintiff engaged in conversation with the guard, whose name is

 Leonardo Harris, because “I was drowning in panic here. I wanted to

 reach out for . . . anything that I could, to let these guys know, hey, . . .

 I’m not a bad guy. I’m a decent person.” (Id. at PageID.112; see id. at

 PageID.119.) Plaintiff “tried to be as amenable [and friendly and

 courteous] as possible” during this exchange “[b]ecause I didn’t want to

 give them any excuses to put those handcuffs on me.” (Id. at

 PageID.111.) When Plaintiff told the guard he was “going to leave now,”

 the response he received was “[w]ell, no, we’ll take you out, we’ll take

 you out. And I was physically escorted from the building, when I left.”

 (Id. at PageID.111–112; see id. at PageID.119.) Plaintiff does not recall



                                      20
Case 5:18-cv-13777-JEL-EAS ECF No. 25, PageID.398 Filed 07/20/21 Page 21 of 113




 how many officers escorted him to the exit and whether they were FPS

 agents or contract security guards. (See id. at PageID.112.) Plaintiff

 defines an arrest as “when a person is not free to go,” and he testified

 that his arrest lasted continuously from when he encountered the FPS

 agent at the Senator’s office to when he was escorted from the building.

 (Id. at PageID.120–121.)

      Prior to this day, Plaintiff never had a problem with the FPS

 agents or the other officers he encountered at the McNamara Building.

 (See id. at PageID.113.) Plaintiff states that

      it seems as though on this day, everything just turned
      completely in 180 degrees, where I was not treated very well.

      Treated as a suspect, like I had done something wrong, like I
      was accused of a crime. And held and interrogated, . . . for
      anything they could come up with.

 (Id.) Plaintiff testified that “the ICE office, of investigations, or the

 senior management there that day,” as well as SAC Hayes,11 “in my


      11   Plaintiff testified that he

      was aware that one of the FPS officers did go talk to a[n] acting SAC,
      William Hayes, on that day. And he was one of the primary people that
      was involved in my whistleblower complaints, against the government,
      which led them, [sic] reprisal against me. Which led to my wrongful
      termination.



                                         21
Case 5:18-cv-13777-JEL-EAS ECF No. 25, PageID.399 Filed 07/20/21 Page 22 of 113




 estimation, used the FPS in order to harass me, and effect

 whistleblower reprisal, for my EEO complaints against . . . the senior

 management of Homeland Security Investigations.” (Id.) Plaintiff states

 the event “was reprisal” because the FPS “is part of ICE, and they

 answer to ICE SAC Detroit, who was engaged in retaliation against me

 for the whistleblower complaint.” (Id. at PageID.120.)

       Before March 23, 2015, Plaintiff had “no indication” that the FPS

 agents had “any knowledge” of a “disagree[ment]” between him and the

 Department of Homeland Security (DHS) (id. at PageID.113–114) or of

 his history with DHS. (See id. at PageID.120.) And Plaintiff has “no

 knowledge” that the agents knew he was receiving mental health

 treatment. (Id. at PageID.117.) He does not believe that any of them

 had “any individual reason, personal to them, to retaliate” against him.

 (Id. at PageID.120.) His only prior history or relationship with them

 was that “during my employment, I would see them on the elevator once

 in a while, and say hi to them, and that’s about it.” (Id. at PageID.121.)




 (ECF No. 20-2, PageID.113.)


                                      22
Case 5:18-cv-13777-JEL-EAS ECF No. 25, PageID.400 Filed 07/20/21 Page 23 of 113




                ii. The FPS Agents’ Account of the Visit

       FPS agents Inspector Kerwin M. Smith, Inspector Charles D.

 Mendez, Area Commander Sidney D. Bowers, and Inspector Robert J.

 McManus worked at the McNamara Building on March 23, 2015. (See

 ECF No. 20-7, PageID.140; ECF No. 20-10, PageID.166; ECF No. 20-11,

 PageID.179; ECF No. 20-13, PageID.195–196.) They do not dispute that

 Plaintiff entered the building through the public entrance, which is on

 the north side of the building and has X-ray machines, walkthrough

 magnetometers, and several security officers.12 (See ECF No. 20-7,

 PageID.140–141; ECF No. 20-13, PageID.196–197.) The “purpose of the

       12   McManus describes the screening process as follows:

       At . . . the McNamara Building, when you first approach, there is an
       officer who asks for your identification and asks where you are going to
       today. That’s standard procedure. Everyone gets that.

       At that point in time, they also ask you to divest your property, like the
       airport, your electronics and metallic items, because you are going to
       go through a walk-through metal detector.

       They obtain all your personal property, and they send it to an x-ray
       operator. Then you walk through a walk-through metal detector.

       If you alarm, they use a hand-held metal detector to resolve the alarm,
       and they also check your belongings through the x-ray. After you
       complete that process, you gather all your belongings and you depart
       the scene. Then you go into the building.

 (ECF No. 20-13, PageID.200–201.)


                                           23
Case 5:18-cv-13777-JEL-EAS ECF No. 25, PageID.401 Filed 07/20/21 Page 24 of 113




 setup is to keep weapons and explosives out of the building.” (ECF No.

 20-7, PageID.140.) McManus states that “[n]o one” “like[s] going

 through screening,” and “it makes most people nervous.” (ECF No. 20-

 13, PageID.201.) Employees, who use the south entrance, and law

 enforcement officers, who can use different entrances, do not undergo

 security screening. (ECF No. 20-7, PageID.140–141; ECF No. 20-10,

 Page.ID.167; ECF No. 20-13, PageID.196.)

                    a.   Inspector Kerwin M. Smith

      Smith was involved in trying to locate Plaintiff in the building (see

 ECF No. 20-7, PageID.141) because he was dispatched by the

 MegaCenter to do so. (See id. at PageID.146.) When Smith was

 dispatched, he had no knowledge about Plaintiff going through the

 security checkpoint, had not seen the FPS Alert on Plaintiff, and was

 not aware of an alert in the system associated with Plaintiff. (See id.)

      Smith does not recall if he saw Plaintiff on the eighteenth floor

 (see id. at PageID.141, 146) or if he met Plaintiff outside of the elevator

 on the first floor. (See id. at PageID.144.) But he remembers “being in

 the area on the first floor once [Plaintiff] had been located” and




                                      24
Case 5:18-cv-13777-JEL-EAS ECF No. 25, PageID.402 Filed 07/20/21 Page 25 of 113




 speaking with him on that floor.13 (Id. at PageID.141.) Defendant states

 in its brief that certain audio recordings submitted as exhibits indicate

 that “[a]t 1:44 p.m., Smith notified the MegaCenter that Plaintiff had

 been located on the first floor” (ECF No. 20, PageID.86 (citing ECF No.

 20-8)) and that “[a]t 1:45 p.m., Smith radioed the MegaCenter that ‘we’ll

 be in the business center, first floor.’”14 (Id. at PageID.86–87 (citing

 ECF No. 20-9).)

       Smith estimates that the business center is fifteen to twenty-five

 feet away from the elevator, a distance that would take thirty seconds

 to walk. (ECF No. 20-7, PageID.147.) Smith describes the business

 center as a “fairly large area.” (Id. at PageID.142.) He states that it is

 approximately double the size of a standard bedroom (see id.) and has a

 “very big doorway.” (Id. at PageID.143.) The business center is open to

 the public and is visible to the public from the lobby. (See id. at

 PageID.147.)




       13 Smith also testified, however, that he “do[es]n’t know if I had [a] direct
 discussion with [Plaintiff] or not.” (ECF No. 20-7, PageID.141.)

       14 McManus testified that all conversations that take place by radio are
 recorded. (See ECF No. 20-13, PageID.200.)


                                         25
Case 5:18-cv-13777-JEL-EAS ECF No. 25, PageID.403 Filed 07/20/21 Page 26 of 113




      Smith testified that he would have remembered if the FPS agents

 had forced Plaintiff into the business center “[b]ecause now . . . it’s

 taking it to a different level” and would have been unusual. (Id.) Smith

 has no knowledge of Plaintiff being told before he entered the business

 center that he was free to leave. (See id. at PageID.148.) Smith also

 does not know if Plaintiff was told when he was in the business center

 that he did not have to answer any questions and could leave at any

 time. (See id.) When asked during his deposition if he would have

 stopped Plaintiff from leaving the business center, Smith responded:

 “Not necessarily.” (Id. at PageID.143.) If Plaintiff had tried to leave,

 Smith’s response would have depended on his boss’ instructions. (See id.

 at PageID.143, 146.) According to Smith, he was not blocking the

 business center’s entrance, the entrance was completely open, and

 Plaintiff “could have definitely looked out, gotten out” because “I’m a

 little guy.” (Id. at PageID.143.) Smith was wearing a uniform, was

 armed, and was carrying handcuffs. (See id.) His arms were “probably

 folded,” and his hand was not on his pistol. (Id.)

      Smith testified that he, Mendez, Bowers, and McManus were in

 the business center with Plaintiff, but he also testified that he does not



                                      26
Case 5:18-cv-13777-JEL-EAS ECF No. 25, PageID.404 Filed 07/20/21 Page 27 of 113




 recall if he was inside the business center with Plaintiff. (See id. at

 PageID.142.) He states that “[i]f I was not in the room, I was close by.”

 (Id. at PageID.143.) If he was outside the business center by its

 entrance, which is where he believes he was but is “not 100 percent

 sure,” he “would have been there [to] support[] the rest of the people

 who were there” and assist with “whatever they determined the

 situation was.” (Id.) He states that “maybe one other person” was with

 him outside of the doorway, and that person was “maybe walking in and

 out.” (Id.)

       Smith estimates that Plaintiff was in the business center for

 approximately five minutes. (See id. at PageID.144–146.) Smith does

 not recall if Plaintiff asked if he was free to leave during this time, but

 from Smith’s own perspective as an investigator, Plaintiff was free to

 leave at all times. (See id. at PageID.147.) Plaintiff was not physically

 restrained, and he was never handcuffed. (See id. at PageID.147–148.)

 Based on what Smith observed, no FPS employee touched Plaintiff,

 drew a weapon, or physically blocked Plaintiff from leaving. (See id. at

 PageID.148.) No one threatened Plaintiff, acted aggressively toward

 him, or treated him in an abusive way. (See id.) Smith does not recall



                                      27
Case 5:18-cv-13777-JEL-EAS ECF No. 25, PageID.405 Filed 07/20/21 Page 28 of 113




 any raised voices in the business center (see id. at PageID.147) nor

 anyone telling Plaintiff that he had to leave the building or could not

 return to it. (See id. at PageID.148.) No one—not even Plaintiff—

 seemed upset. (See id. at PageID.147.) Plaintiff expressed that he was

 apologetic, and possibly that he was humiliated or embarrassed. (See

 id.) Plaintiff mentioned his federal employment, but he did not ask the

 agents to stop what they were doing because it was “causing him

 psychological trauma or mental pain.” (Id.) Smith would have

 remembered if Plaintiff had said this; it would have been unusual. (See

 id.)

        Smith testified that Plaintiff walked out of the building on his

 own. (See id. at PageID.148.) Plaintiff was not injured, was not crying,

 and did not seem upset or angry. (See id.) Smith never saw him

 complain to anyone about anything. (See id.) When Smith was on the

 first floor, he observed nothing indicating that Plaintiff “posed a threat

 from his actions.” (Id. at PageID.144.) Smith testified that he “thought

 [Plaintiff] was just a member of the public on that day.” (Id. at

 PageID.145.)




                                      28
Case 5:18-cv-13777-JEL-EAS ECF No. 25, PageID.406 Filed 07/20/21 Page 29 of 113




       Prior to March 23, 2015, Smith had never met Plaintiff, but he

 was familiar with Plaintiff’s face and had seen him as a federal

 employee15 who worked in the building. (See id. at PageID.146.) Smith

 does not recall having conversations about Plaintiff, and doubts he did,

 because he would have had no reason to. (See id.) He was not aware of

 who Plaintiff’s supervisor was or why Plaintiff was terminated. (See id.)

 Smith does not remember if on March 23, 2015 he knew that Plaintiff

 had been terminated. (See id.)

                      b.   Inspector Charles D. Mendez

       Mendez was working at his desk on the eleventh floor of the

 McNamara Building when he heard “radio traffic regarding a subject

 who possibly entered the building where there was an alert for, and . . .

 they were requesting additional units for an area search of the

 building.” (ECF No. 20-10, PageID.166.) Mendez “radioed in” and told

 the dispatch center he was “joining in on the area search.” (Id.)

 According to Mendez, Smith did the same thing from a different


       15  When asked during his deposition if he knew what type of federal employee
 Plaintiff was, Smith responded: “I don’t—I didn’t recall. I didn’t know until I read
 the report.” (ECF No. 20-7, PageID.146.) Smith had two FPS Reports before him at
 the time of his deposition (id. at PageID.139), but he did not specify which report he
 was referring to or when he read it.


                                          29
Case 5:18-cv-13777-JEL-EAS ECF No. 25, PageID.407 Filed 07/20/21 Page 30 of 113




 location. (See id. at PageID.166–167.) Mendez heard on the radio that

 Bowers and McManus were searching on another floor. (See id. at

 PageID.166.)

      Mendez left his office, and by the time he stepped into the elevator

 possibly a minute or so later, he heard Smith “say he was with the

 subject at the business center on the first floor[,] [s]o I went to the first

 floor.” (Id. at PageID.166–167.) Mendez did not receive directions for

 him, or for all units, to go the first floor. (See id. at PageID.167.) He

 testified that “I took it upon myself” to join Smith in the business center

 “in order to back him up since he was out with the subject.” (Id.)

 Mendez knew only what was communicated by radio; he did not know

 how “the subject” got into the building, who he was, where he worked,

 or why he was there. (Id. at PageID.166.) Nothing was communicated

 by radio about “the subject” posing a threat at that time. (Id. at

 PageID.167.) When Mendez went to the first floor, he did not know that

 there was an FPS Alert involving Plaintiff. (See id. at PageID.169.)

      Mendez estimates that the business center is about fifteen feet

 from the elevator. (See id. at PageID.167.) He describes the business

 center as “an open space” and “a common area” with “really no door”



                                      30
Case 5:18-cv-13777-JEL-EAS ECF No. 25, PageID.408 Filed 07/20/21 Page 31 of 113




 and “just an entranceway.” (Id. at PageID.169.) The business center is

 open to the public, including when the events at issue in this case

 transpired. (See id. at PageID.170.) What happens in the business

 center is visible to a person standing outside of it and looking inside.

 (See id.)

       When Mendez entered the business center, he encountered

 Plaintiff standing with “his back towards the ATM facing the

 entranceway engaged in a conversation with Inspector Smith.” (Id. at

 PageID.167; see id. at PageID.169.) They were standing about five or

 ten feet inside the room having a “[n]ormal” conversation, and Mendez

 does not recall hearing raised voices. (Id. at PageID.169.) He describes

 Smith’s demeanor as “[v]ery calm, cool.” (Id.) Mendez was asked during

 his deposition what threat he perceived upon arriving at the business

 center and seeing Plaintiff, to which he responded: “None. None at that

 time.” (Id. at PageID.167.)

       No one else was in the room at first; however, McManus and

 possibly Bowers entered the business center shortly after Mendez

 arrived and before the questioning ended. (See id. at PageID.167, 169.)

 Mendez remembers a total of five people inside and outside of the



                                      31
Case 5:18-cv-13777-JEL-EAS ECF No. 25, PageID.409 Filed 07/20/21 Page 32 of 113




 business center: four FPS personnel, plus Plaintiff. (See id. at

 PageID.169.) He does not recall if anyone else later came to the

 business center’s entrance or entered the room because his “attention

 was pretty much focused” on Smith and Plaintiff “for officer safety

 reasons.” (Id. at PageID.167–169.)

      Mendez, who played the role of a backup officer, did not speak

 with Plaintiff (see id. at PageID.168–169), and Plaintiff did not ask him

 any questions. (See id. at PageID.170.) Mendez remembers a verbal

 exchange between Plaintiff and Smith only, but he does not recall the

 substance of the exchange. (See id. at PageID.168–169.) However,

 Mendez testified that no one told Plaintiff he could not return to the

 building, and Mendez does not recall anyone telling Plaintiff he had to

 leave the building immediately. (See id. at PageID.170.)

      Regarding his role as a backup officer to Smith, Mendez indicates

 that he does not “need an active threat to back up another officer.” (Id.)

 Why he backs up another officer “depends on the situation.” (Id.) He

 backed up Smith

      [b]ased off of the originating call that someone with a
      possible alert had made their way into the facility, that
      would raise a level of awareness. So, therefore, when one
      officer actually meets up with the subject and engages them,

                                      32
Case 5:18-cv-13777-JEL-EAS ECF No. 25, PageID.410 Filed 07/20/21 Page 33 of 113




         it’s just routine . . . [or standard law enforcement procedure
         done out of ordinary caution] that another officer be present
         just in case.

 (Id.)

         According to Mendez, Plaintiff “eventually stated something to the

 effect that he was leaving, and he made his way out towards the north

 lobby, which is the public entrance.” (Id. at PageID.168, 170.) Plaintiff

 left the business center because all questioning had ended; he did not

 leave in the middle of being questioned by the agents. (See id. at

 PageID.171.) Mendez is not aware of any FPS personnel escorting

 Plaintiff out of the building. (See id. at PageID.170.) Instead, Plaintiff

 “just walked out on his own, as far as I know.” (Id. at PageID.171.) As

 soon as Plaintiff headed toward the north lobby, Mendez cleared the

 scene and returned to his office because he was no longer needed. (See

 id. at PageID.168.) Mendez testified that he “couldn’t estimate” how

 long the exchange lasted, but “I can tell you, it was a very short period

 of time.” (Id.) He then “guesstimate[d]” that it lasted less than five

 minutes. (Id.)

         Regarding Plaintiff’s ability to leave the business center, Mendez

 does not recall anyone telling Plaintiff that he was free to leave. (See



                                      33
Case 5:18-cv-13777-JEL-EAS ECF No. 25, PageID.411 Filed 07/20/21 Page 34 of 113




 id.) This issue, as well as Plaintiff’s departure from the building, arose

 later in Mendez’s deposition as follows:

      Q. As far as you can tell, did [Plaintiff] ever ask if he was
      free to leave?

      A. He may have.

      Q. And do you recall what the answer was?

      A. Something to the effect that “I’m leaving.” I think
      [Plaintiff] may have said that, and then he left.

      Q. Did anyone have a problem with him leaving?

      A. Not that I’m aware of, no, ‘cause he basically just—he left.
      He left the area.

      Q. And no one tried to stop him?

      A. No. He was making his way to the main entrance/exit of
      the facility.

 (Id. at PageID.170.)

      Mendez never thought Plaintiff was not free to leave (see id.), and

 he cannot think of a reason that Plaintiff could not have left. (See id. at

 PageID.171.) According to Mendez, if Plaintiff had wanted to leave the

 business center, there was a route he could have taken to do so. (See id.

 at PageID.170.) Mendez testified that as a law enforcement officer, he

 never felt that Plaintiff was being detained. (See id.) When asked if he


                                      34
Case 5:18-cv-13777-JEL-EAS ECF No. 25, PageID.412 Filed 07/20/21 Page 35 of 113




 ever felt that Plaintiff was under arrest, Mendez responded: “No, not at

 all.” (Id.) Plaintiff was never handcuffed, and Mendez saw no FPS

 employee touch Plaintiff, draw a weapon, or try to block his path. (See

 id.) Mendez testified that no one threatened Plaintiff, spoke or acted

 aggressively toward him, treated him in an abusive fashion, or raised

 their voice in speaking with him. (See id.)

      Mendez testified that he does not know Plaintiff. (See id. at

 PageID.166.) Prior to March 23, 2015, he had never met Plaintiff, had

 never seen him before, and did not know about the FPS Alert related to

 him. (See id. at PageID.169.) In addition, Mendez had never had a

 conversation about Plaintiff. (See id.) Mendez did not know that

 Plaintiff used to work in the building (see id.) and does not recall

 hearing   Plaintiff   mention    his    former   employment     or   “former

 employment dispute with a federal agency.” (Id. at PageID.170.)

 Mendez also does not recall Plaintiff saying that he was embarrassed by

 the encounter (see id.) and is not aware of Plaintiff complaining to

 anyone about anything. (See id. at PageID.171.)




                                        35
Case 5:18-cv-13777-JEL-EAS ECF No. 25, PageID.413 Filed 07/20/21 Page 36 of 113




                    c.   Area Commander Sidney D. Bowers

      Bowers also participated in the search for Plaintiff on March 23,

 2015. (See ECF No. 20-11, PageID.179.) Accompanied by McManus,

 Bowers called the MegaCenter at 1:31 p.m. (See ECF No. 20-6, 00:00–

 00:05, 01:28–01:33.) Bowers indicated that Plaintiff was not wanted in

 the building and that a “sweep” of the building had to be conducted to

 locate him. (Id. at 00:24–00:38.) He informed the person at the

 MegaCenter that “we already went and checked [the eighteenth floor].

 We didn’t see anything . . . . We are going to take another look, though.”

 (Id. at 02:01–02:08.)

      Bowers did not locate Plaintiff; he “think[s] Kerwin Smith found

 him down on the first floor.” (ECF No. 20-11, PageID.179.) Bowers went

 to the first floor when he was advised of this. (See id.) When he arrived,

 Plaintiff and Smith, and possibly Mendez, “were standing in the

 hallway next to the elevators.” (Id.) Bowers moved the group to the

 business center because “[w]e were just going to talk to [Plaintiff] very

 briefly, and I didn’t feel the need to do that out in the hallway where we

 had people around. So we just kind of stepped off to the side.” (Id.)




                                      36
Case 5:18-cv-13777-JEL-EAS ECF No. 25, PageID.414 Filed 07/20/21 Page 37 of 113




 Bowers decided to question Plaintiff in the business center instead of in

 the hallway

      [b]ecause I didn’t want other people around. If we were going
      to talk to him, I don’t want to talk to him right out there in
      public. And it was done for his benefit.

      I don’t want to do anything that is going to embarrass him,
      talking to anybody out in public like that, even briefly.

 (Id. at PageID.180.)

      Bowers indicates that the elevator area and the business center

 are “both open to the public.” (Id. at PageID.181.) But the elevator area

 has “pretty heavy traffic normally,” and the business center “would

 have been largely unoccupied” at the time of day in which Plaintiff and

 the agents met. (Id.) Therefore, the business center “would have [had]

 more privacy.” (Id.) When asked during his deposition if it is “possibly

 embarrassing for an employee or former employee to be seen talking to

 law enforcement,” Bowers responded: “Yes.” (Id.) Bowers testified that

 “[w]e didn’t bring him in. We just asked him if he wanted to step over to

 the side with us to talk.” (Id. at PageID.179–180.) He states that

 McManus “probably walked in right toward the end of it.” (Id. at

 PageID.180.) Bowers does not recall other people arriving to the outside

 of the business center’s door. (See id.)

                                      37
Case 5:18-cv-13777-JEL-EAS ECF No. 25, PageID.415 Filed 07/20/21 Page 38 of 113




      Bowers states that the meeting inside the business center “didn’t

 take very long” and estimates that it lasted less than five minutes. (See

 id.) Bowers did not do any questioning; it was “mainly” Smith who

 spoke with Plaintiff. (Id.) Smith’s demeanor was “very casual,” and he

 “[a]bsolutely [did] not” raise his voice. (Id. at PageID.181.) According to

 Bowers, “[t]here is [sic] no reason to.” (Id.) Bowers describes the

 exchange as “just normal conversation.” (Id.) He provided the following

 details when asked about it during his deposition:

      Q. What was asked?

      A. There really wasn’t anything asked, other than what he
      was doing in the building. We just advised him that HSI
      didn’t want him up in their space.

          And that was pretty much the end of the conversation.

      Q. What did he say?

      A. He said okay and thanked us for our time.

      Q. Was he emotional?

      A. I don’t think so.

 (Id. at PageID.180.) Bowers “did hear” that Plaintiff was noted to be

 emotional when he entered the building, but Bowers “didn’t see him as




                                      38
Case 5:18-cv-13777-JEL-EAS ECF No. 25, PageID.416 Filed 07/20/21 Page 39 of 113




 emotional.” (Id.) Yet Bowers was “not really paying close attention” to

 Plaintiff when he was being spoken to. (Id.)

       Bowers recalls that Plaintiff and the FPS agents stood in “kind of

 a circle” in the business center. (Id.) Specifically, Plaintiff “was standing

 with his back towards the entrance to the Business Center. I think

 Kerwin Smith was standing off to his right-hand side, Mendez was

 standing off to Kerwin’s right-hand side and I was standing across from

 him.” (Id.) Plaintiff was not standing behind the business center’s table,

 and the agents were not standing between Plaintiff and the entrance.

 (See id.) Plaintiff was not physically restrained, and at no point did an

 FPS agent place a hand on his own weapon or touch Plaintiff, handcuff

 Plaintiff, block Plaintiff’s path, or tell Plaintiff he could not leave. (See

 id. at PageID.181.) Bowers never felt that Plaintiff could not leave or

 was under arrest. (See id.) Bowers states that “[i]f [Plaintiff] wanted to

 turn around and walk away, he could have turned around and walked

 away. As a matter of fact, I do recall him asking that question, if he was

 being detained. The answer was no, and he was free to leave.”16 (Id. at


       16  Bowers, who supervises McManus and instructed McManus to write a
 report, indicates that this was said before McManus arrived. (See ECF No. 20-11,
 PageID.179, 181.)


                                       39
Case 5:18-cv-13777-JEL-EAS ECF No. 25, PageID.417 Filed 07/20/21 Page 40 of 113




 PageID.180.) Bowers adds that Plaintiff either asked if he was being

 detained or if he was free to leave and that Smith “responded to him

 and said, ‘You can go. You are not being detained.’” (Id. at PageID.181.)

         In testifying that no one told Plaintiff that he could not leave,

 Bowers noted that Plaintiff returned to speak with the FPS agents17

 after heading toward the building’s exit:

         As a matter of fact, once the conversation was done,
         everybody left the Business Center. We went out into the
         hallway. [Plaintiff] went over and began to talk to the PSO
         who had been working there that he knew, briefly.

         Then he started back down the hall towards the entrance,
         turned around and came back to us and explained again that
         he was not going up to HSI.

 (Id.)

         When asked during his deposition if he knows Plaintiff, Bowers

 testified: “Not really, no. My only knowledge of him is the day that we

 stopped him there at the building for about three minutes.” (Id. at

 PageID.179.) Bowers knows that Plaintiff worked for HSI but “ha[s] no

 idea what his position was.” (Id. at PageID.182.) He does not know if

 Plaintiff is a former law enforcement officer. (See id.)


          Plaintiff testified that he does not recall returning to speak with the FPS
         17

 agents. (See ECF No. 20-2, PageID.112.)


                                         40
Case 5:18-cv-13777-JEL-EAS ECF No. 25, PageID.418 Filed 07/20/21 Page 41 of 113




                       d.   Inspector Robert J. McManus

       McManus first became aware of Plaintiff’s presence in the

 building when he received a telephone call from a PSO who was a

 screener at the north entrance.18 (See ECF No. 20-3, PageID.130; ECF

 No. 20-13, PageID.196, 200, 206.) The call was possibly from PSO

 Everette Wilson (see ECF No. 20-13, PageID.205), the officer “on the x-

 ray machine.”19 (Id. at PageID.201.) The PSO told McManus “that there

 was a person who had entered the building that he recognized [just by




       18 In addition to a telephone call from a PSO, an audio recording from March
 23, 2015 indicates that a person at the MegaCenter left McManus a voicemail at
 1:10 p.m. informing him that the MegaCenter received a call regarding Plaintiff,
 that Plaintiff has an expired alert and is “on the premises now,” and that Plaintiff
 “is unescorted and going to the eighteenth floor . . . holding some files” and “going to
 visit some old coworkers.” (ECF No. 20-5, 03:04–04:04.)

       19  The officer “running the x-ray machine” called the MegaCenter on March
 23, 2015 at 1:07 p.m. (ECF No. 20-5, 00:00–00:05, 02:04–02:06.) He told the person
 at the MegaCenter that he has an FPS Alert for Plaintiff that “expired on the 29th
 of January of this year” and that Plaintiff “just entered the building, we screened
 him through and he’s clear.” (Id. at 00:12–00:22.) The officer reviewed the
 information in the alert out loud. (See id. at 00:22–00:27, 01:13–01:33.) He agreed
 with the person at the MegaCenter that Plaintiff is “unescorted” and stated that the
 alert is “expired, but I just wanted to contact you anyway.” (Id. at 01:33–01:40.) The
 officer informed the person at the MegaCenter that Plaintiff “said he’s going to the
 eighteenth floor to go visit some of his old buddies” (id. at 01:42–01:48) and that
 Plaintiff “is carrying a few files or something.” (Id. at 02:11–02:15.)


                                           41
Case 5:18-cv-13777-JEL-EAS ECF No. 25, PageID.419 Filed 07/20/21 Page 42 of 113




 looking at him] from an alert that had expired.”20 (Id. at PageID.196–

 197.) The PSO knew the alert was expired because “it was in the

 [PSO’s] book of alerts. And there is a date on it. There is a date when it

 was issued and a date when it expires.” (Id. at PageID.197.) The alerts

 are on paper and are not electronic. (See id.)

        McManus was aware of the FPS Alert the PSO referenced

 because, as noted above, McManus created it based on information from

 HSI and after investigating “an incident that had occurred in the

 previous year where I was alerted to the fact that there were issues

 with    [Plaintiff].”   (Id.   at   PageID.197–199;        see    ECF     No.    20-4,

 PageID.134.) McManus was also aware that the alert had expired,

 which he testified “can be relevant” to his response. (ECF No. 20-13,

 PageID.200.) When he was contacted by the PSO, McManus felt he had

 an obligation to figure out what Plaintiff was doing in the building

 because “[b]ased upon the information that I had received a year


        20 An FPS Report signed by McManus on March 23, 2015 states that he
 “responded to a telephonic notification that there may be a problem regarding a[n]
 FPS Alert subject who had entered the building.” (ECF No. 20-3, PageID.129–130.)
 McManus wrote a report on the incident at issue in this case because he “believe[s] I
 initiated the action. The Protective Security Officer downstairs called me direct, so I
 was the person who began the process.” (ECF No. 20-13, PageID.196.) McManus
 indicates that whoever had taken the call would have signed the report. (See id.)


                                           42
Case 5:18-cv-13777-JEL-EAS ECF No. 25, PageID.420 Filed 07/20/21 Page 43 of 113




 previous, they21 were concerned for personal safety based upon his

 actions and statements.” (Id. at PageID.206.)

       After receiving the PSO’s call, McManus went to the first floor to

 speak “with the security officers [in person] to see what occurred when

 [Plaintiff] came in, what was his demeanor.” (Id. at PageID.200, 206.)

 McManus interviewed Wilson, and Wilson told McManus that Plaintiff,

 “a former employee . . . who was the subject of an expired FPS alert[,]

 had entered the building and stated that he was going to visit some old

 friends on the 18th floor.”22 (ECF No. 20-3, PageID.130; see ECF No. 20-

 13, PageID.200.) Wilson reported that Plaintiff “acted somewhat

 emotional while undergoing the security screening process” (ECF No.

 20-3, PageID.130; see ECF No. 20-13, PageID.200) and “seemed a little

 embarrassed to be going through the security screening process.” (ECF

 No. 20-3, PageID.130; ECF No. 20-13, PageID.201.) McManus states

 that being emotional is different than being nervous, and McManus

 “believe[s]” it is “somewhat unusual.” (ECF No. 20-13, PageID.201.)

       21  McManus does not specify who “they” refers to here. “They” presumably
 refers to HSI.

       22When asked during his deposition if “this old friends thing” could possibly
 be inaccurate, McManus responded: “I think it’s unlikely. I don’t know why they’d
 make it up.” (ECF No. 20-13, PageID.201.)


                                         43
Case 5:18-cv-13777-JEL-EAS ECF No. 25, PageID.421 Filed 07/20/21 Page 44 of 113




 This made McManus “suspect” that Plaintiff “was troubled” before

 speaking with him. (Id.)

      McManus also interviewed PSO Donovan Hollis, the officer “out

 front, checking the I.D. and getting the property divested,” who stated

 that Plaintiff seemed nervous. (ECF No. 20-3, PageID.130; ECF No. 20-

 13, PageID.201.) McManus indicates that for Hollis “to mention

 [Plaintiff’s nervousness], means that it was out of the ordinary.” (ECF

 No. 20-13, PageID.201.) Additionally, Hollis told McManus that

 Plaintiff “offered his identification several times even though he had

 already shown it” (ECF No. 20-3, PageID.130), which McManus

 characterizes as “[v]ery odd” and “out of the ordinary.” (ECF No. 20-13,

 PageID.201.) Hollis “further stated that the subject seemed to resent

 the fact that he had to undergo the security screening process

 mentioning several times that he used to work in the building.” (ECF

 No. 20-3, PageID.130.) But the PSOs “[n]ever indicated . . . at all” that

 Plaintiff seemed threatening or was acting in an aggressive manner.

 (ECF No. 20-13, PageID.201.)

      McManus testified that “[t]he red flags, at this point, was the fact

 that [Plaintiff] acted emotional, and then he was going to see old



                                      44
Case 5:18-cv-13777-JEL-EAS ECF No. 25, PageID.422 Filed 07/20/21 Page 45 of 113




 friends. I did know that he had no friends up there, based on the

 previous year’s encounter and information that I had received.” (Id.)

 Wilson reporting that Plaintiff was acting emotional was a “red flag”

 because “[i]t is unusual for people to be acting emotional.” (Id. at

 PageID.206.) And Wilson reporting that Plaintiff was going to see old

 friends was “very much” a “red flag” for McManus “[b]ecause I knew he

 wasn’t supposed to be up there. They wanted nothing to do with him.”

 (Id.) McManus “can’t speculate” as to whether the situation would have

 been handled differently if Plaintiff had said he was going to the

 Senator’s office. (Id. at PageID.202.) According to McManus, “[i]t may

 have been[,] . . . [b]ut the fact that he said he was going to see old

 friends is a red flag to me.” (Id.) Another “red flag” was that Hollis told

 McManus that Plaintiff was nervous. (Id. at PageID.206.) McManus

 testified that many people are nervous when they go through screening,

 but Hollis mentioning this about Plaintiff indicated “an elevated level of

 nervousness”: “In my opinion, the[] [PSOs] worked down there for years.

 They know what normal is. For them to express it would be abnormal.”

 (Id.)




                                      45
Case 5:18-cv-13777-JEL-EAS ECF No. 25, PageID.423 Filed 07/20/21 Page 46 of 113




      After speaking with the PSOs, McManus then “reviewed the

 expired FPS Alert (expiration date 01-29-2015) which stated that the

 subject had allegedly made inappropriate statements associated with

 violence and bodily harm with a firearm directed toward HSI employees

 in the Detroit, MI[] field office.” (ECF No. 20-3, PageID.130.) Next,

 McManus “notified the Mega Center [sic] regarding my intention to

 visit the HSI office on the 18th floor and I proceeded to that location.”

 (Id.) After contacting the MegaCenter, “[a]pparently” then “everyone”

 was notified of Plaintiff’s presence in the building because “[t]he alert

 indicated he might be violent or here to do something that would be

 violent.” (ECF No. 20-13, PageID.201.) Between speaking with the

 PSOs and going to HSI’s office, McManus was trying to figure out what

 was happening (see id. at PageID.207) and did not put out an alert for

 anyone to apprehend Plaintiff. (See id. at PageID.206 (“Not at all. I

 never said apprehend.”).)

      McManus went to HSI’s office, which is on the same floor as the

 Senator’s office, and “looked around the area.” (Id. at PageID.202; see

 id. at PageID.207.) McManus

      notified the HSI Duty Agent regarding the situation and he
      immediately contacted the HSI SAC [William Hayes] who

                                      46
Case 5:18-cv-13777-JEL-EAS ECF No. 25, PageID.424 Filed 07/20/21 Page 47 of 113




      instructed his personnel to notify all HSI Detroit groups
      regarding the presence of the subject and he stated to me
      that he had no business in the building with HSI and he
      requested that we attempt to locate the subject and escort
      him out of the building.

 (ECF No. 20-3, PageID.130; see ECF No. 20-13, PageID.202, 207.)

 McManus states that Hayes made this request not because of what

 McManus had disclosed; rather, “[i]t was based upon their information

 and their experience with [Plaintiff] in the year prior, before he left.

 They were clearly concerned that he might be a person of violence—

 clearly.” (ECF No. 20-13, PageID.202; see id. at PageID.207.) Hayes

 “was very concerned,” which was significant to McManus because “law

 enforcement personnel encounter people with all kinds of demeanors

 every day. We don’t get concerned easily. There has to be some basis for

 that feeling. And I knew him to be credible.” (Id. at PageID.207.)

 McManus testified that after receiving Hayes’ request that Plaintiff be

 located and escorted from the building, McManus “still evaluate[s] the

 situation” and ultimately decides what to do. (Id.)

      When asked during his deposition if he thought that Plaintiff—

 who upon entering the building went through an X-ray machine and a




                                      47
Case 5:18-cv-13777-JEL-EAS ECF No. 25, PageID.425 Filed 07/20/21 Page 48 of 113




 metal detector—may have been carrying a hidden weapon, McManus

 testified:

       Based upon the fact that he worked in the building
       previously, and I don’t know for how long. But he was an
       agent, so he probably was there for a few years. You learn
       the ins and outs of the building.

       It is possible for a person, an employee with that type of
       knowledge, to perhaps bring things in and have them
       hidden.

       Was I hypervigilant that he might have a weapon? Probably
       not.

       But, as an example, I can do a lot of damage with just my
       hands. And I wasn’t sure what he was capable of.

                                     ***

       To my knowledge he didn’t [have any peculiar or unusual
       physical abilities], but I don’t think I do either.

       A person . . . can do a lot of damage with just hands. Many
       people are killed with just hands.

       And from my recollection, they were quite concerned that he
       would be in the building, making statements that he was
       going to see old friends.

       I am sure it was made clear to him he was not to go—they
       told me he had no business up there at all.




                                      48
Case 5:18-cv-13777-JEL-EAS ECF No. 25, PageID.426 Filed 07/20/21 Page 49 of 113




 (Id. at PageID.202; see id. at PageID.206.) McManus was later asked,

 “Is it safe to say, in your opinion as a law enforcement officer, that a

 trained law enforcement officer is capable of doing more damage than a

 member of the public?” (Id. at PageID.206.) McManus responded:

 “Absolutely.” (Id.)

       After visiting HSI’s office, McManus “notified the Mega Center

 [sic] regarding the situation and arranged to meet with AC Bowers in

 the first floor elevator lobby to coordinate a search of the building for

 [Plaintiff].” (ECF No. 20-3, PageID.130; ECF No. 20-13, PageID.202.)

 Smith and Mendez “assisted with the search.” (ECF No. 20-3,

 PageID.130.) The search commenced, and McManus was notified that

 Plaintiff was in the Senator’s office.23 (See ECF No. 20-13, PageID.202.)

 McManus       was     then   informed     that    Plaintiff   “was    apparently

 encountered downstairs, on the first floor again.” (Id.) McManus agrees

 that the building’s exit is on the first floor, which “is an entry floor”;

       23  In his March 2015 FPS Report, McManus states that “[t]he subject was
 observed in the office of Senator Gary Peters on the 18th floor at which time the
 subject departed the Senator’s office and proceeded to the first floor via the
 elevators.” (ECF No. 20-3, PageID.130.) McManus does not state in the report how
 he obtained this information. But McManus testified during his deposition that
 after he “went to HSI” and “looked around the area[,] I went to Senator Peters’
 office, and they said that he had been there. So I put that information out, to let
 people know he had been on the 18th floor.” (ECF No. 20-13, PageID.202.)


                                         49
Case 5:18-cv-13777-JEL-EAS ECF No. 25, PageID.427 Filed 07/20/21 Page 50 of 113




 that no one from HSI is on the first floor; and that the “main concern” in

 looking for Plaintiff was the possibility of him going to see his old

 coworkers. (Id. at PageID.202–203.)

       An FPS Report signed by McManus on March 23, 2015 states that

       [u]pon arriving on the first floor, the subject encountered
       Inspector Smith and [sic] which time Inspector Smith and
       AC Bower[s] requested that the subject step into the
       business center for a moment to discuss the situation.
       Inspector Smith made a radio broadcast at that time
       indicating that the subject had been located.

 (ECF No. 20-3, PageID.130.) McManus “went right down” to the first

 floor “[w]hen it came on the radio that [Plaintiff] was discovered” there.

 (ECF No. 20-13, PageID.204; see id. at PageID.203.) McManus states

 that “AC Bowers called me into the room at that time” (ECF No. 20-3,

 PageID.130), and McManus went there to support his coworkers. (See

 ECF No. 20-13, PageID.203.) He estimates that “[i]t couldn’t have been

 more than two minutes” between “[w]hen the radio broadcast came

 out”24 and when he “went to that location.” (Id. at PageID.204.)



       24 McManus indicates that he “can’t say” that it was “immediately”
 broadcasted “on that radio that they had discovered [Plaintiff] downstairs,” but it
 “would be procedure. If I find someone we are looking for, I am going to say that I
 have got him located at a certain location and people would come there. They
 wouldn’t wait.” (ECF No. 20-13, PageID.204.)


                                         50
Case 5:18-cv-13777-JEL-EAS ECF No. 25, PageID.428 Filed 07/20/21 Page 51 of 113




      McManus “arrived on the first floor and observed AC Bowers,

 Inspector Smith and Inspector Mendez talking to the subject inside of

 the business center.” (ECF No. 20-3, PageID.130; see ECF No. 20-13,

 PageID.203, 207.) McManus “came in [to the business center] as [the

 questioning] was completing.” (ECF No. 20-13, PageID.204.) He “ha[s]

 no recollection [of] where [Plaintiff] was standing” inside the business

 center” (id. at PageID.203) and “ha[s] no idea” where the other agents

 stood. (Id. at PageID.207.) McManus does not recall additional security

 being present outside of the business center’s door. (See id. at

 PageID.203.) He states that “[p]eople could be passing by, but nobody

 was standing by.” (Id.) Further, McManus states that the entrance was

 not blocked. (See id.) McManus agreed during his deposition that the

 business center has “like an open entrance” that is “an extra-wide

 space, like there would be two doors, but I don’t believe there are doors

 on the facility.” (Id. at PageID.207.) McManus states that if a member

 of the public had wanted to use the ATM inside of the business center

 while the agents were meeting with Plaintiff, “[w]e would not have

 impeded anybody’s traffic.” (Id. at PageID.204.)




                                      51
Case 5:18-cv-13777-JEL-EAS ECF No. 25, PageID.429 Filed 07/20/21 Page 52 of 113




       During his deposition, McManus was asked about the number of

 FPS agents who were present in the business center with Plaintiff, and

 the following exchange took place:

       Q. Do you think you could have handled this conversation by
       yourself?

       A. That is not how law enforcement operations are
       conducted, sir. You always have additional people.

       Q. Is that the term “a show of strength”?

       A. It’s just a policy. It is a procedure. You always have more
       than one officer when possible, always.

       Q. Why four or more?

       A. [Plaintiff] was a former law enforcement officer, who had
       extensive training in weapons25 and self-defense tactics. He
       is not the average guy on the street.

 (Id. at PageID.205.)

       McManus testified that what took place inside of the business

 center “was a casual encounter. This was not a detention.”26 (Id. at


       25Plaintiff formerly worked for HSI. According to McManus, all HSI agents
 are armed. (See ECF No. 20-13, PageID.205.)

       26 McManus defines “detained” as a situation in which “I have taken control
 of someone for a period of time if I have detained them.” (ECF No. 20-13,
 PageID.199.) “Control” refers to controlling that person’s movements. (Id.) In some
 cases, the person would be prevented from leaving, “[d]epending upon what the
 situation would be, the seriousness or what we are looking into.” (Id.)


                                         52
Case 5:18-cv-13777-JEL-EAS ECF No. 25, PageID.430 Filed 07/20/21 Page 53 of 113




 PageID.203.) McManus describes the exchange as “[v]ery casual.” (Id. at

 PageID.208.) He does not remember any raised voices, and he “do[es]n’t

 remember specifically anything out of the ordinary” about Smith’s

 demeanor. (Id. at PageID.207.) McManus never felt that Plaintiff was

 under arrest or not free to leave. (See id.) Plaintiff was not handcuffed

 at any point, and McManus did not see Plaintiff be physically

 restrained. (See id.) McManus did not see an FPS employee touch

 Plaintiff, draw a weapon, or physically block Plaintiff’s path. (See id. at

 PageID.207–208.) Nor did he see anyone threaten Plaintiff, act

 aggressively toward Plaintiff, or treat Plaintiff in an abusive or impolite

 manner. (See id. at PageID.208.)

      Regarding the substance of the exchange, McManus testified that

 “[a]ll I remember is it was a casual conversation. Basically, what are

 you doing in the building? What is going on?” (Id. at PageID.204.)

 McManus’ March 2015 FPS Report elaborates on this as follows:

      The subject stated that he was in the building to go to the
      Senator’s office and at no time did he want to go to the HSI
      office. The subject then stated that he had been wrongfully
      terminated and that he was pursuing action to correct the
      situation. He then again stated that he had no intention of
      going to the HSI office. He stated that the thought of going
      there made him sick. Inspector Smith suggested that he


                                      53
Case 5:18-cv-13777-JEL-EAS ECF No. 25, PageID.431 Filed 07/20/21 Page 54 of 113




      check in with the north lobby PSO the next time that he
      comes to the building to visit the Senator’s office in order to
      avoid a similar situation. Upon obtaining this information,
      we thanked the subject for his time . . . .

 (ECF No. 20-3, PageID.130–131.) McManus “do[es]n’t recall talking”

 (ECF No. 20-13, PageID.207), but he does not doubt that he thanked

 Plaintiff for his time because “I do that with everyone.” (Id. at

 PageID.204.)

      McManus states that Plaintiff “reiterat[ed] his employment

 dilemma” (id. at PageID.207) and that during the exchange Plaintiff

      seemed emotional. I actually felt a little sorry for him.

      I am somewhat of a compassionate person. I am not just a
      standard law enforcement guy.

      The guy was clearly struggling and upset that he had lost
      his position, and I can only imagine how hard that would be.
      He kept reiterating the story. I felt sorry for him.

 (Id. at PageID.207; see id. at PageID.208 (“I remember him being

 emotional, but I don’t remember if he cried.”).) At the same time,

 Plaintiff did not seem injured and did not complain about how he was

 treated. (See id. at PageID.208.)

      McManus “do[es]n’t recall” if Plaintiff asked if he was free to leave

 or if Plaintiff was told that he had to leave the building. (Id. at


                                      54
Case 5:18-cv-13777-JEL-EAS ECF No. 25, PageID.432 Filed 07/20/21 Page 55 of 113




 PageID.207–208.) McManus was asked during his deposition if he

 would have allowed Plaintiff to leave at any time, to which he

 responded: “Absolutely. I would have, but I was not the lead person on

 the scene.” (Id. at PageID.203.) Because he arrived last and was not the

 person asking Plaintiff questions, McManus “ha[s] no idea” if Plaintiff

 was told that he did not have to answer questions and could leave at

 any time. (Id.)

      McManus testified that the encounter ended when “[w]e moved

 into the south lobby area, which is a little larger area. We just sort of

 moved out there. The conversation ended, have a great day or thank

 you for your time. We didn’t escort him out. He walked toward the north

 lobby.” (Id. at PageID.208.) This is consistent with how McManus

 concludes the narrative section of his March 2015 FPS Report:

      [W]e all (including the subject) departed the business center
      into the south lobby. The subject began to go to the north
      lobby to depart the building as we (FPS personnel) stopped
      in the south lobby to talk for a minute at which time the
      subject returned to us and began explaining his
      [employment dilemma or] situation again. He also greeted
      and talk[ed] to the south lobby PSO (Leonardo Harris) for a
      minute. The subject then proceeded to the north lobby and
      stopped and talked to PSO Wilson for a moment before
      departing the building. PSO Wilson further states that the
      subject again attempted to explain his situation to him and

                                      55
Case 5:18-cv-13777-JEL-EAS ECF No. 25, PageID.433 Filed 07/20/21 Page 56 of 113




      told him that he would check in with him (Wilson) the next
      time that he visits the Senator.

      AC Bowers briefed HSI on what had occurred.

      I instructed PSO Wilson to edit all alerts and give the
      expired alerts to his supervision for shredding.

      All units cleared the scene.

 (ECF No. 20-3, PageID.131; see ECF No. 20-13, PageID.208.) McManus

 states that when Plaintiff returned to speak with the FPS agents and

 PSOs “[i]t was his choice to walk back to us and then to the PSO[s],”

 and no one made him leave. (ECF No. 20-13, PageID.208.)

      Regarding the expired FPS Alert related to Plaintiff, McManus

 testified: “The alert had expired, . . . but the concern for [Plaintiff’s]

 behavior had not.” (Id. at PageID.203.) McManus agrees that Plaintiff

 did not carry out a criminal act and did not threaten anybody. (See id.

 at PageID.203–205.) But he states that Plaintiff “did pose a threat a

 year earlier.” (Id. at PageID.205.) As for McManus instructing Wilson to

 edit all alerts and give the expired ones to supervision for shredding (see

 ECF No. 20-3, PageID.130; ECF No. 20-13, PageID.204), McManus

 indicates that he “wanted the alert book updated, so we didn’t have

 expired alerts in there. They are not supposed to be in there. . . . [T]he



                                      56
Case 5:18-cv-13777-JEL-EAS ECF No. 25, PageID.434 Filed 07/20/21 Page 57 of 113




 alerts, if they are expired, should be removed. That’s a policy.” (ECF No.

 20-13, PageID.204.) McManus “believe[s] Plaintiff would have been

 stopped” even if the alert on him had been removed. (Id.)

      McManus, who at the time of his deposition was sixty-one years

 old, has worked in law enforcement and security administration for

 “easily 30 years.” (Id. at PageID.195.) As part of his daily uniform

 McManus wears a belt that carries a firearm, two pairs of handcuffs,

 additional ammunition, a Taser, a radio, a glove case, and a flashlight.

 (Id.) He is 6’4’’ tall and weighs 215 pounds. (See id. at PageID.200, 205.)

 He recognizes that he is an “imposing figure” and that “[o]fficer

 presence is a level of force.” (Id. at PageID.200.) He states that “[m]y

 policy, and something I work with every day, is firm and polite.” (Id.)

 He generally does not raise his voice when he is working, and he

 distinguished himself from “most law enforcement officers” because “I

 approach scenes and ask how I can help. My intention is to diffuse

 things, give an opportunity for everyone to just take a breath and think

 he is not here to be a jerk, he is here to see what is going on.” (Id.)

      When asked during his deposition if he knew Plaintiff, McManus

 testified that “I know of him. I didn’t know him personally. I saw him



                                      57
Case 5:18-cv-13777-JEL-EAS ECF No. 25, PageID.435 Filed 07/20/21 Page 58 of 113




 around the building prior to the incident, yes.” (Id. at PageID.195–196.)

 Before March 23, 2015, McManus was aware that Plaintiff worked in

 the building but “only knew him by saying, hi, how are you doing, you

 know, passing in the halls.” (See id. at PageID.196.) McManus never

 had a conversation with Plaintiff (see id. at PageID.206), did not know

 what department Plaintiff worked for (see id. at PageID.196), and did

 not know anything about Plaintiff’s psychological state. (See id. at

 PageID.206.) McManus only knew that HSI “had removed his

 credentials and his weapon” and that “there were other personnel

 actions pending.” (Id.) McManus does not recall having a conversation

 with anyone about Plaintiff between January 28, 2014, when he created

 the FPS Report that led to the FPS Alert, and March 23, 2015, when

 Plaintiff visited the McNamara Building. (See id.)

       D. Plaintiff’s Complaint          and    Defendant’s       Motion      for
          Summary Judgment

       On December 6, 2018, Plaintiff filed the complaint in this case

 under the FTCA.27 (ECF No. 1.) Plaintiff challenges the conduct of



       27 The “FTCA bars claimants from bringing suit in federal court until they
 have exhausted their administrative remedies.” Kellom v. Quinn, No. 17-11084,
 2018 WL 4111906, at *4 (E.D. Mich. Aug. 29, 2018) (quoting McNeil v. United
 States, 508 U.S. 106, 113 (1993)). To satisfy this exhaustion requirement, “[t]he


                                        58
Case 5:18-cv-13777-JEL-EAS ECF No. 25, PageID.436 Filed 07/20/21 Page 59 of 113




 unnamed “Defendant’s agents” and asserts claims against Defendant of

 false arrest (Count I), false imprisonment (Count II), and intentional

 infliction of emotional distress (Count III). (Id. at PageID.3–5.) Plaintiff

 seeks various forms of monetary relief, including “compensatory

 damages against Defendant in an amount exceeding $250,000.00.” (Id.

 at PageID.5.) Defendant now seeks summary judgment on all of

 Plaintiff’s claims and argues that it is entitled to governmental

 immunity.

    II.     Legal Standard

          Summary judgment is proper when “the movant shows that there

 is no genuine dispute as to any material fact and the movant is entitled

 to judgment as a matter of law.” Fed. R. Civ. P. 56(a). The Court may

 not grant summary judgment if “the evidence is such that a reasonable

 jury could return a verdict for the nonmoving party.” Anderson v.


 plaintiff must ‘give[] the agency written notice of his or her claim sufficient to
 enable the agency to investigate and . . . place a value on his or her claims.’”
 Cholewa v. United States, No. 19-cv-12190, 2020 WL 4583909, at *8 (E.D. Mich.
 Aug. 10, 2020) (quoting Sellers v. United States, 870 F.2d 1098, 1101 (6th Cir.
 1989)). Here, Plaintiff indicates in the complaint that “[p]ursuant to 28 U.S.C.A. §
 2675(a) the claim set forth was originally presented to the United States
 Department of Homeland Security (DHS) on August 15, 2016” and that “[o]n June
 18, 2018, DHS denied Plaintiff’s claim.” (ECF No. 1, PageID.2.) Defendant does not
 dispute these assertions. (See ECF No. 10, PageID.36.) Therefore, Plaintiff has
 satisfied the FTCA’s exhaustion requirement.


                                         59
Case 5:18-cv-13777-JEL-EAS ECF No. 25, PageID.437 Filed 07/20/21 Page 60 of 113




 Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). The Court “views the

 evidence, all facts, and any inferences that may be drawn from the facts

 in the light most favorable to the nonmoving party.” Pure Tech Sys., Inc.

 v. Mt. Hawley Ins. Co., 95 F. App’x 132, 135 (6th Cir. 2004) (citing

 Skousen v. Brighton High Sch., 305 F.3d 520, 526 (6th Cir. 2002)).

    III. Analysis

       Plaintiff brings this case under the FTCA. The FTCA does not

 create a federal cause of action against the United States, but rather

 waives the United States’ sovereign immunity from certain types of

 claims.28 The United States is subject to liability for torts “in the same



       28  Plaintiff’s claims against Defendant of false arrest, false imprisonment,
 and intentional infliction of emotional distress (IIED) are not barred by the FTCA.
 “Although generally exempted from liability under the FTCA for intentional torts,
 the United States remains liable for claims arising from certain intentional torts
 committed by investigative or law enforcement officers, including . . . false
 imprisonment, [and] false arrest . . . .” Valdez v. United States, 58 F. Supp. 3d 795,
 827 (W.D. Mich. 2014) (citing 28 U.S.C. § 2680(h)); see Milligan v. United States,
 670 F.3d 686, 695 (6th Cir. 2012) (“If a federal law enforcement or investigative
 officer engages in ‘. . . false imprisonment, [or] false arrest . . . ,’ sovereign immunity
 is waived and courts have subject matter jurisdiction under the FTCA.” (footnote
 omitted) (quoting 28 U.S.C. § 2680(h))). Moreover, “[t]he FTCA does not bar suits
 against the United States for IIED.” Taylor v. United States, No. 2:03-CV-2589,
 2008 WL 152896, at *10 (W.D. Tenn. Jan. 14, 2008) (citing 28 U.S.C. § 2680(h);
 Sheehan v. United States, 896 F.2d 1168, 1172 (9th Cir. 1990); Gross v. United
 States, 676 F.2d 295, 304 (8th Cir. 1982)); see Zelaya v. Hammer, No. 3:19-cv-62,
 2021 WL 424434, at *24 (E.D. Tenn. Jan. 31, 2021) (concluding that dismissal of the
 plaintiffs’ IIED claims under the FTCA “is not appropriate” because “§ 1346(b)


                                            60
Case 5:18-cv-13777-JEL-EAS ECF No. 25, PageID.438 Filed 07/20/21 Page 61 of 113




 manner and to the same extent as a private individual under like

 circumstances,” 28 U.S.C. § 2674, provided that a private person “would

 be liable to the claimant in accordance with the law of the place where

 the act or omission occurred.” 28 U.S.C. § 1346(b). The “law of the place”

 means the law of the state. FDIC v. Meyer, 510 U.S. 471, 478 (1994).

 Here, that is Michigan law.

       A. False Arrest and False Imprisonment Claims (Counts I
          and II)

       Plaintiff alleges in his false arrest claim in Count I that he was

 arrested by “several FPS agents . . . without any legal justification.”

 (ECF No. 1, PageID.3.) Plaintiff states that he “was innocent of any

 wrongdoing” and that as a result of the arrest he “was de[p]rived of his

 liberty, . . . has suffered extreme mental pain, anguish, and suffering,

 and has been deeply humiliated and embarrassed.” (Id.) In Count II,

 Plaintiff makes the following allegations as to his false imprisonment

 claim:




 waives federal sovereign immunity except as provided in § 2680(h), and § 2680(h)
 does not, at the threshold, bar IIED . . . claims”); Lovely v. United States, 570 F.3d
 778, 782 n.3 (6th Cir. 2009) (stating that “we have not previously treated [IIED]
 claims as barred by the § 2680(h) exception”).


                                          61
Case 5:18-cv-13777-JEL-EAS ECF No. 25, PageID.439 Filed 07/20/21 Page 62 of 113




      22. That Plaintiff was imprisoned and restrained against his
      will.

      23. That Defendant’s agents accomplished the imprisonment
      by physical force[.]

      24. That the deprivation of Plaintiff[’]s liberty and freedom
      was intentional, unlawful, unprivileged, unreasonable, and
      without probable cause.

      25. That as a direct and proximate cause of Plaintiff’s false
      imprisonment and interrogation, Plaintiff has suffered
      extreme mental pain, anguish, and suffering, and has been
      deeply humiliated and embarrassed.

 (Id. at PageID.3–4.) Defendant argues that it is entitled to summary

 judgment on these claims because “Plaintiff’s interaction with federal

 agents was a consensual encounter” (ECF No. 20, PageID.73, 95) or a

 lawful Terry stop in which Plaintiff was detained “briefly . . . for

 investigative purposes.” (Id. at PageID.95.) Defendant argues that the

 interaction “never became an arrest.” (Id. at PageID.97.)

      “Under Michigan law, ‘false arrest is an illegal or unjustified

 arrest, and the guilt or innocence of the person arrested is irrelevant.’”

 Wolfe v. Perry, 412 F.3d 707, 715 (6th Cir. 2005) (quoting Peterson

 Novelties, Inc. v. City of Berkley, 259 Mich. App. 1, 18 (2003)). “[F]alse

 imprisonment is ‘an unlawful restraint on a person’s liberty or freedom



                                      62
Case 5:18-cv-13777-JEL-EAS ECF No. 25, PageID.440 Filed 07/20/21 Page 63 of 113




 of movement.’” Ericksen v. United States, No. 16-CV-13038, 2017 WL

 930034, at *2 (E.D. Mich. Mar. 9, 2017) (quoting Peterson Novelties,

 Inc., 259 Mich. App. at 17–18), aff’d, 711 F. App’x 789 (6th Cir. 2018). A

 false imprisonment claim’s elements are: “(1) an act committed with the

 intention of confining another, (2) the act directly or indirectly results in

 such confinement, (3) the person confined is conscious of his

 confinement, and (4) the imprisonment was false—without the right or

 authority to confine.” Id. (citing Moore v. City of Detroit, 252 Mich. App.

 384, 387–88 (2002)).

      The Sixth Circuit recently treated a false arrest claim and a false

 imprisonment claim “as one” because “[u]nder both Michigan and

 federal law, . . . false arrest is a subspecies of false imprisonment; an

 unlawful arrest is just one way to imprison someone.” Saltmarshall v.

 Prime Healthcare Servs.-Garden City LLC, 831 F. App’x 764, 768 (6th

 Cir. 2020) (citing Wallace v. Kato, 549 U.S. 384, 388 (2007); Peterson

 Novelties, Inc., 259 Mich. App. at 17–18). To prevail on a false arrest or

 false imprisonment claim under Michigan law, “a plaintiff must show

 that the arrest was not legal, i.e., the arrest was not based on probable

 cause. If the arrest was legal, there has not been a false arrest or false



                                      63
Case 5:18-cv-13777-JEL-EAS ECF No. 25, PageID.441 Filed 07/20/21 Page 64 of 113




 imprisonment.” Seales v. City of Detroit, Mich., 959 F.3d 235, 243 (6th

 Cir. 2020) (quoting Peterson Novelties, Inc., 259 Mich. App. at 18; citing

 Odom v. Wayne Cnty., 482 Mich. 459, 481–82 (2008)). “[P]robable cause

 exists when the totality of the circumstances known to an officer at the

 time support the reasonable belief that a criminal offense has occurred

 or is ongoing.” Saltmarshall, 831 F. App’x at 768–69 (citing Jones v.

 City of Elyria, 947 F.3d 905, 914 (6th Cir. 2020); People v. Yost, 468

 Mich. 122, 126 (2003)).

      The Michigan Supreme Court “has categorized police-citizen

 encounters as falling under three different tiers,” and only the third

 tier—a “full arrest”—requires probable cause. People v. Lefree, No.

 317502, 2014 WL 6468187, at *3 (Mich. Ct. App. Nov. 18, 2014) (citing

 People v. Shabaz, 424 Mich. 42, 56–58 (1985)). “The first tier consists of

 a police officer asking mere non-coercive questions of a person in a

 public setting. . . . No level of suspicion is required for an officer to

 engage in such contact.” Id. (citing Shabaz, 424 Mich. at 56–57). “When

 an officer approaches a person and seeks voluntary cooperation through

 noncoercive questioning, there is no restraint on that person’s liberty,




                                      64
Case 5:18-cv-13777-JEL-EAS ECF No. 25, PageID.442 Filed 07/20/21 Page 65 of 113




 and the person is not seized.”29 People v. Kelel, No. 336268, 2018 WL

 1020610, at *2 (Mich. Ct. App. Feb. 22, 2018) (quoting People v. Jenkins,

 472 Mich. 26, 33 (2005)).

       “A ‘seizure’ within the meaning of the Fourth Amendment
       occurs only if, in view of all the circumstances, a reasonable
       person would have believed that he was not free to leave.”
       Id. In other words, a person may be approached in a public
       place by an officer and asked questions and, unless there is
       some form of coercion or detention, there is no seizure. Id. at
       33; People v. Shabaz, 424 Mich. 42, 56–57; 378 N.W.2d 451
       (1985) (citation omitted); see also Muehler v. Mena, 544 U.S.
       93, 100–101; 125 S. Ct. 1465; 161 L. Ed. 2d 299 (2005) (“We
       have held repeatedly that mere police questioning does not
       constitute a seizure.” (quotation marks and citation
       omitted)).



       29  “The right to be free from unreasonable searches and seizures is
 guaranteed by both the United States Constitution and the Michigan Constitution.”
 People v. Jenkins, No. 340386, 2019 WL 845742, at *3 (Mich. Ct. App. Feb. 21, 2019)
 (internal citations omitted), appeal denied, 504 Mich. 903 (2019). The Michigan
 Court of Appeals has stated that

       [g]enerally, a search or seizure conducted without a warrant is
       presumptively unreasonable, and thus, unconstitutional. People v.
       Barbarich, 291 Mich. App. 468, 472; 807 N.W.2d 56 (2011). However,
       the Fourth Amendment protections against unreasonable searches and
       seizures only apply to governmental conduct that can reasonably be
       characterized as a “search” or a “seizure.” People v. Frohriep, 247 Mich.
       App. 692, 699; 637 N.W.2d 562 (2001). Not all encounters between
       police officers and persons are “seizures.” Jenkins, 472 Mich. at 32.

 People v. Young, No. 344888, 2019 WL 6248352, at *2 (Mich. Ct. App. Nov. 21, 2019)
 (footnote omitted).


                                          65
Case 5:18-cv-13777-JEL-EAS ECF No. 25, PageID.443 Filed 07/20/21 Page 66 of 113




 People v. Young, No. 344888, 2019 WL 6248352, at *2 (Mich. Ct. App.

 Nov. 21, 2019). “The ‘reasonable person’ for purposes of this inquiry is

 an ‘innocent person.’” People v. Mann, No. 205373, 1998 WL 1986986, at

 *1 (Mich. Ct. App. Dec. 29, 1998) (citing Florida v. Bostick, 501 U.S.

 429, 438 (1991)). “The test is an objective one.” Id. (citing California v.

 Hodari D, 499 U.S. 621, 628 (1991)). “Consent must be freely and

 voluntarily given, and ‘[t]he presence of coercion or duress normally

 militates against a finding of voluntariness.’” People v. Johnson, No.

 346239, 2020 WL 4235743, at *6 (Mich. Ct. App. July 23, 2020) (quoting

 People v. Borchard-Ruhland, 460 Mich. 278, 294 (1999)).

      “The second tier involves a stop on the basis of reasonable

 suspicion ‘that a person has committed or is about to commit a crime.’”

 Lefree, 2014 WL 6468187, at *3 (quoting Shabaz, 424 Mich. at 57). This

 type of encounter is an “investigatory stop.” People v. Trimmer, No.

 296406, 2011 WL 683041, at *1 (Mich. Ct. App. Feb. 24, 2011) (internal

 citation omitted). “An investigatory stop, which is limited to a brief and

 nonintrusive detention, constitutes a Fourth Amendment seizure.”

 People v. Bashi, No. 286239, 2009 WL 3287400, at *1 (Mich. Ct. App.

 Oct. 13, 2009) (quoting People v. Jones, 260 Mich. App. 424, 429 (2004)).



                                      66
Case 5:18-cv-13777-JEL-EAS ECF No. 25, PageID.444 Filed 07/20/21 Page 67 of 113




       The Michigan Supreme Court discussed an investigative stop,

 which is also known as a Terry stop,30 as follows:

       Under certain circumstances, a police officer may approach
       and temporarily detain a person for the purpose of
       investigating possible criminal behavior even though there is
       no probable cause to support an arrest. A brief detention
       does not violate the Fourth Amendment if the officer has a
       reasonably articulable suspicion that criminal activity is
       afoot. Whether an officer has a reasonable suspicion to make
       such an investigatory stop is determined case by case, on the
       basis of an analysis of the totality of the facts and
       circumstances. A determination regarding whether a
       reasonable suspicion exists must be based on commonsense
       judgments and inferences about human behavior.

 People v. Hughes, No. 344066, 2019 WL 6519104, at *2 (Mich. Ct. App.

 Dec. 3, 2019) (quoting Jenkins, 472 Mich. at 32). Michigan courts

 instruct that

       “in determining whether the totality of the circumstances
       provide reasonable suspicion to support an investigatory


       30   In Terry v. Ohio, 392 U.S. 1, 30–31 (1968),

       the United States Supreme Court held that in certain circumstances a
       police officer may “stop” and briefly detain a person consistently with
       the Fourth Amendment on the basis of reasonable suspicion that
       criminal activity may be afoot. Notably, “[t]he type of intrusion
       authorized by [Terry] has been extended to permit investigative stops
       under various circumstances. . . .” Nelson, at 631, 505 N.W.2d 266.

 People v. Oliver, 464 Mich. 184, 193 (2001).


                                            67
Case 5:18-cv-13777-JEL-EAS ECF No. 25, PageID.445 Filed 07/20/21 Page 68 of 113




      stop, those circumstances must be viewed as understood and
      interpreted by law enforcement officers, not legal scholars.
      Also, common sense and everyday life experiences
      predominate over uncompromising standards.” People v.
      Oliver, 464 Mich. 184, 192, 627 N.W.2d 297 (2001) (quotation
      marks, alterations, and citations omitted). Law enforcement
      officers “are permitted, if not required, to consider the modes
      or patterns of operation of certain kinds of lawbreakers” and
      then make “inferences and deductions that might well elude
      an untrained person.” Id. at 196, 627 N.W.2d 297 (quotation
      marks, alterations, and citations omitted).

 People v. Wheeler, No. 353419, 2021 WL 935709, at *2 (Mich. Ct. App.

 Mar. 11, 2021).

      “The third tier [of police-citizen encounters] involves the full

 arrest of an individual and requires probable cause.” Lefree, 2014 WL

 6468187, at *3 (quoting Shabaz, 424 Mich. at 58).

      As noted, Defendant seeks summary judgment on Plaintiff’s false

 arrest and false imprisonment claims on the basis that “Plaintiff’s brief

 interaction with the FPS agents was either a consensual encounter or a

 Terry stop, with no unlawful restraint on Plaintiff’s liberty.” (ECF No.

 20, PageID.100.) In other words, Defendant argues that the interaction

 between Plaintiff and the FPS agents falls under the first two tiers of

 police-citizen encounters discussed above, which do not require probable

 cause.

                                      68
Case 5:18-cv-13777-JEL-EAS ECF No. 25, PageID.446 Filed 07/20/21 Page 69 of 113




            i.   Consensual Encounter

       Defendant argues that Plaintiff’s initial encounter with the FPS

 agent at the Senator’s office “as described by Plaintiff, did not involve

 being detained or restrained, and is therefore consensual.”31 (Id. at

 PageID.93–94.) Defendant also argues that “Plaintiff’s encounter with

 Smith outside the first floor elevator at least began consensually” (id. at

 PageID.94) and that “Plaintiff’s own testimony shows that [the]

 encounter [with the agents in the business center], which took 20

 minutes or less, was consensual.” (Id. at PageID.95.) In response,

 Plaintiff argues that his “encounter with FPS agents outside of the

 elevator does not constitute a casual encounter” (ECF No. 22,

 PageID.223) and that his subsequent interaction with the agents in the

 business center “was clearly not a consensual encounter.” (Id. at

 PageID.224.) Plaintiff makes no argument with respect to the nature of

 his encounter with the FPS agent at the Senator’s office.

       Plaintiff’s encounter with the FPS agent at the Senator’s office did

 not amount to a seizure. Plaintiff testified that a “snapping noise”

       31 In making this argument, Defendant references Plaintiff’s testimony that
 “he was arrested from the moment the unknown FPS agent spoke with him in the
 Senator’s office to the moment he was escorted out of the building.” (ECF No. 20,
 PageID.93 (citing ECF No. 20-2, PageID.120–121).)


                                        69
Case 5:18-cv-13777-JEL-EAS ECF No. 25, PageID.447 Filed 07/20/21 Page 70 of 113




 alerted him to the agent’s presence, and the sound was “so distracting”

 that Plaintiff initiated a conversation with him. (ECF No. 20-2,

 PageID.110.) Plaintiff asked the agent, “[C]an I help you?” and the

 agent then asked Plaintiff, “[W]hy are you here?” (Id.) The agent also

 asked Plaintiff “if I intended to go anywhere else.” (Id.) Plaintiff chose

 to answer these questions, and in response to the agent’s comments

 Plaintiff “told him okay.” (Id.) Plaintiff testified that the agent “stood

 outside the doorway for a while” and that at some point “apparently,

 there was a time that he had left.” (Id.) When Plaintiff finished his

 business at the Senator’s office, he stepped into the elevator and went

 down to the first floor unaccompanied by the agent. (See id.)

      Plaintiff provides no evidence that he was coerced or detained

 during this initial encounter with the FPS agent at the Senator’s office,

 which is a public place. Plaintiff was the first to engage in conversation

 with the agent, and he answered the agent’s questions voluntarily.

 Plaintiff continued handling his business at the Senator’s office after

 speaking with the agent, and Plaintiff left the eighteenth floor freely

 and on his own. In other words, “nothing in the record suggests ‘that

 intimidating circumstances compelled [Plaintiff] to cooperate.’” People v.



                                      70
Case 5:18-cv-13777-JEL-EAS ECF No. 25, PageID.448 Filed 07/20/21 Page 71 of 113




 Ramos, No. 329057, 2016 WL 7333424, at *4 (Mich. Ct. App. Dec. 15,

 2016) (quoting People v. Shankle, 227 Mich. App. 690, 697 (1998)).

 Moreover, even if Plaintiff were to argue that the encounter was a

 seizure because the FPS agent followed him to the Senator’s office, an

 “officer’s decision to follow someone does not by itself amount to

 intimidating conduct that would cause a reasonable person to believe

 that he or she was not at liberty to leave.” People v. Lucynski, No.

 353646, 2020 WL 7417506, at *3 (Mich. Ct. App. Dec. 17, 2020) (citing

 People v. Jackson, 175 Mich. App. 562, 563–64 (1988)).

      However, a material question of fact exists as to whether Plaintiff

 was seized by the FPS agents on the first floor. Viewing the facts in a

 light most favorable to Plaintiff, a jury could conclude that Plaintiff was

 seized from the moment he exited the elevator on the first floor because

 at that point a reasonable person would have believed that the person

 was not free to leave. Plaintiff testified that when he stepped off of the

 elevator on the first floor he “was surrounded by several officers,”

 including FPS agents, who asked him what he was doing in the

 building. (ECF No. 20-2, PageID.111.) Plaintiff informed them that he

 was done with his business at the Senator’s office, “so I’d like to leave.



                                      71
Case 5:18-cv-13777-JEL-EAS ECF No. 25, PageID.449 Filed 07/20/21 Page 72 of 113




 And I asked twice, I said, . . . I’d like to leave. I’d like to leave. And I

 was told by one of the officers, no, follow us.” (Id.) Plaintiff states that

 he was then “escorted” to the business center. (Id.) Defendant argues

 that Plaintiff tells “two different versions of this story” (ECF No. 20,

 PageID.94) because he testified later in his deposition that when he

 came off of the elevator he first encountered a private security officer,

 who “said hold on,” and then FPS agents arrived. In this second version,

 Plaintiff “told them . . . that I was leaving, that I was done. That I was

 leaving, and at which time they said, you’re coming with us.32 And we

 went . . . to the business center/slash mailroom.” (ECF No. 20-2,

 PageID.117.) In both accounts, however, Plaintiff expressed a desire to

 leave to the FPS agents that they did not grant. Whether the agents

 said “no, follow us” or “you’re coming with us” in response to Plaintiff’s

 request, a reasonable person would interpret either of those responses

 as indicating that the person was not free to leave.

       A jury viewing the facts in a light most favorable to Plaintiff could

 also find that the encounter inside the business center was a seizure.


       32Plaintiff does not specify who “them” and “they” refer to, but these
 pronouns presumably refer to the FPS agents who he says “arrived.” (ECF No. 20-2,
 PageID.117.)


                                        72
Case 5:18-cv-13777-JEL-EAS ECF No. 25, PageID.450 Filed 07/20/21 Page 73 of 113




 Relying on United States Supreme Court precedent, Michigan courts

 have indicated that

       [e]xamples of circumstances that might indicate a seizure,
       even where the person did not attempt to leave, would be the
       threatening presence of several officers, the display of a
       weapon by an officer, some physical touching of the person of
       the citizen, or the use of language or tone of voice indicating
       that compliance with the officer’s request might be
       compelled. [United States v. Mendenhall, 446 U.S. 544, 554,
       100 S. Ct. 1870, 64 L. Ed. 2d 497 (1980).]

 People v. Trapp, No. 345293, 2020 WL 7413836, at *6 (Mich. Ct. App.

 Dec. 17, 2020); see People v. Gillam, 479 Mich. 253, 263 (2007)

 (providing the same “examples of situations in which a reasonable

 person would not believe that he or she was free to leave”).

       In this case, the FPS agents testified that they did not touch

 Plaintiff33 (see ECF No. 20-7, PageID.148; ECF No. 20-10, PageID.170;

 ECF No. 20-11, PageID.181; ECF No. 20-13, PageID.207–208) and did

 not raise their voices in speaking with him in the business center (see

 ECF No. 20-7, PageID.147; ECF No. 20-10, PageID.169–170; ECF No.

 20-11, PageID.181; ECF No. 20-13, PageID.207), which is open to the

 public. (See ECF No. 20-10, PageID.170; ECF No. 20-11, PageID.181.)

       33Plaintiff does not recall if the agents touched him. (See ECF No. 20-2,
 PageID.118.)


                                       73
Case 5:18-cv-13777-JEL-EAS ECF No. 25, PageID.451 Filed 07/20/21 Page 74 of 113




 The agents describe Smith’s demeanor as “casual,” and they describe

 the exchange as a “casual encounter” or a “casual conversation” that

 “was not a detention” and from which Plaintiff was free to leave. (ECF

 No. 20-10, PageID.170; ECF No. 20-11, PageID.181; ECF No. 20-13,

 PageID.203–204, 207–208.) However, four agents were inside of the

 business center with Plaintiff (see ECF No. 20-2, PageID.111), and at

 least two of them—Smith and McManus—were uniformed and armed.

 (See ECF No. 20-7, PageID.143; ECF No. 20-13, PageID.195.) McManus’

 uniform includes a belt that carries a firearm, two pairs of handcuffs,

 additional ammunition, and a Taser. (See ECF No. 20-13, PageID.195.)

 According to Plaintiff, “maybe one, two” agents placed their hands on

 their weapons (ECF No. 20-2, PageID.118), and the agents were “by the

 door,” “across from the door,” and “outside the door.” (Id. at

 PageID.111.) Plaintiff testified that the agents’ “verbal and physical

 cues” prevented him from leaving. (Id. at PageID.124.) These

 considerations would allow a jury to conclude that Plaintiff was seized

 when he was inside of the business center.

      In addition, Plaintiff states that he “may have” expressed a desire

 to leave, but the agents “kept asking questions, and basically ignored



                                      74
Case 5:18-cv-13777-JEL-EAS ECF No. 25, PageID.452 Filed 07/20/21 Page 75 of 113




 the request.” (Id. at PageID.121.) Plaintiff testified that the agents

 repeated the same questions to him “over and over again” and that their

 questions about the PIV building access card were accusatory.

 “[R]epetitive, potentially incriminating questions undoubtedly would

 lead a reasonable person to believe that he was less able to terminate

 the encounter.” People v. Bloxson, 205 Mich. App. 236, 244 (1994)

 (internal citation omitted). Moreover, Plaintiff testified that the agents

 talked down to him, berated him (see ECF No. 20-2, PageID.124), had

 “attitude” (id. at PageID.121), and were “intimidating” and “very

 insistent.” (Id. at PageID.111.) Plaintiff testified that he exited the

 business center with the agents when the questioning was over (see id.

 at PageID.119) and that he was “physically escorted from the building.”

 (Id. at PageID.111.) Considering all of these circumstances in a light

 most favorable to Plaintiff, a jury could conclude that a reasonable

 person in Plaintiff’s situation would not have felt free to walk away

 from the FPS agents.

      Accordingly, Plaintiff’s interaction with the FPS agent on the

 eighteenth floor was a consensual encounter, but his interaction with

 the FPS agents on the first floor was not.



                                      75
Case 5:18-cv-13777-JEL-EAS ECF No. 25, PageID.453 Filed 07/20/21 Page 76 of 113




            ii.   Investigative Stop

       Defendant argues that “[e]ven if the Court construe[s] Plaintiff’s

 question of whether he was allowed to leave as ending the consensual

 encounter, the agents were legally permitted to stop and briefly detain

 Plaintiff for investigative purposes” under Terry v. Ohio, 392 U.S. 1

 (1968), because the agents had “reasonable suspicion supported by

 articulable facts that criminal activity ‘may be afoot.’” (ECF No. 20,

 PageID.95, 97 (quoting United States v. Sokolow, 490 U.S. 1, 7 (1989).)

 Defendant argues that “the standard for a Terry stop was met” in this

 case “by the knowledge possessed by McManus when he asked the

 MegaCenter to order the FPS agents to conduct a search and locate

 Plaintiff,” and therefore, “the questioning of Plaintiff for 20 minutes or

 less was lawful.” (Id. at PageID.97.) Specifically, Defendant states that

       McManus knew of the following factors when he requested a
       sweep34 to locate Plaintiff:

             HSI had previously feared that Plaintiff might be
              armed with a firearm and might be capable of



       34The Court notes that an audio recording provided by Defendant indicates
 that Bowers, who was accompanied by McManus, called the MegaCenter and
 requested a “sweep” to locate Plaintiff in the McNamara Building. (ECF No. 20-6,
 00:00–00:05, 00:24–00:38, 01:28–01:33.)


                                       76
Case 5:18-cv-13777-JEL-EAS ECF No. 25, PageID.454 Filed 07/20/21 Page 77 of 113




            committing workplace violence            at   his   former
            workplace. (Ex. 3, FPS Alert).

          Plaintiff was a former law enforcement officer, with
           training in weapons and self-defense tactics. (Ex. 12.
           [McManus’ Deposition] at 45:12-25).

          Workplace shootings and workplace violence are of
           extreme concern to FPS. (Id. at 48:20-49:21).

          Plaintiff had acted nervous and emotional at the
           security checkpoint. (Id. at 51:5-14, 51:23-52:9).

          Plaintiff had gone to the 18th floor, where HSI was
           located. (Id. at 51:15-21).

          The HSI duty agent, a fellow law enforcement officer,
           “was very concerned” about Plaintiff’s presence in the
           building and wanted Plaintiff located and escorted
           from the building. (Id. at 53:12-14, 54:3-12).

 (Id. at PageID.96–97 (footnote omitted).) But Defendant does not

 explain how McManus or any of the other agents relied on specific and

 articulable facts that based on their training and experience led them to

 reasonably suspect that Plaintiff was involved in criminal activity.

      In Michigan,

      for law enforcement officers to make a constitutionally
      proper investigative stop, . . . . [t]he totality of the
      circumstances as understood and interpreted by law
      enforcement officers, not legal scholars, must yield a
      particular suspicion that the individual being investigated


                                      77
Case 5:18-cv-13777-JEL-EAS ECF No. 25, PageID.455 Filed 07/20/21 Page 78 of 113




      has been, is, or is about to be engaged in criminal activity.
      That suspicion must be reasonable and articulable . . . .

 People v. Thorpe, No. 297936, 2011 WL 5374965, at *4 (Mich. Ct. App.

 Nov. 8, 2011) (quoting People v. Nelson, 443 Mich. 626, 632 (1993)). “An

 officer’s conclusion must be drawn from reasonable inferences based on

 the facts in light of his training and experience.” People v. Cox, No.

 331151, 2017 WL 1967957, at *3 (Mich. Ct. App. May 11, 2017) (citing

 Terry, 392 U.S. at 27). “Overly technical reviews of the police officer’s

 assessment are unwarranted, and ‘[d]eference should be given to the

 police officer’s experience and the known patterns of certain types of

 lawbreakers.’” People v. Ramirez, No. 306316, 2013 WL 375911, at *2

 (Mich. Ct. App. Jan. 31, 2013) (quoting People v. Rizzo, 243 Mich. App.

 151, 156 (2000)).

      “Reasonable suspicion is an objective standard.” People v.

 Lambert, No. 344788, 2019 WL 6248347, at *2 (Mich. Ct. App. Nov. 21,

 2019) (citing Terry, 392 U.S. at 21–22). It “entails something more than

 an inchoate or unparticularized suspicion or ‘hunch,’ but less than the

 level of suspicion required for probable cause.” People v. Smith, No.

 349736, 2020 WL 6816505, at *2 (Mich. Ct. App. Nov. 19, 2020) (quoting

 People v. Champion, 452 Mich. 92, 98 (1996)). “The officer ‘must be able


                                      78
Case 5:18-cv-13777-JEL-EAS ECF No. 25, PageID.456 Filed 07/20/21 Page 79 of 113




 to point to specific and articulable facts which, taken together with

 rational inferences from those facts,’ would ‘warrant a [person] of

 reasonable caution in the belief’ that a crime was afoot.” Id. (citing

 Terry, 392 U.S. at 21–22). “When determining reasonableness, the court

 must consider whether the facts known to the officer at the time of the

 stop would warrant an officer of reasonable caution to suspect criminal

 activity.” Cox, 2017 WL 1967957, at *3 (citing Terry, 392 U.S. at 21–22).

 “[T]he ‘collective knowledge,’ or ‘police team’ doctrine, . . . permits law

 enforcement officers to develop reasonable suspicion based on facts

 relayed to them by other officers, as well as by their own, personal

 observations.” Baum v. Walsh, No. 11-13318, 2012 WL 6096570, at *8

 (E.D. Mich. Dec. 7, 2012) (citing United States v. Hensley, 469 U.S. 221,

 232–33 (1985); People v. Dixon, 392 Mich. 691, 696–97 (1974) (abrogated

 on other grounds by People v. Hawkins, 468 Mich. 488 (2003))).

      The FPS agents in this case do not articulate based on specific

 facts how they inferred that criminal activity was afoot when they

 stopped Plaintiff. Taking the facts in the light most favorable to

 Plaintiff, the agents lacked reasonable suspicion to conduct an

 investigative stop of Plaintiff on the first floor of the McNamara



                                      79
Case 5:18-cv-13777-JEL-EAS ECF No. 25, PageID.457 Filed 07/20/21 Page 80 of 113




 Building. Defendant argues that one factor that provided the agents

 with reasonable suspicion was McManus’ knowledge of HSI’s concerns

 regarding Plaintiff—in particular, that “HSI had previously feared that

 Plaintiff might be armed with a firearm and might be capable of

 committing workplace violence at his former workplace.” (ECF No. 20,

 PageID.96–97 (internal citation omitted).) However, Defendant does not

 show what specific facts the agents relied on to suspect that on March

 23, 2015 Plaintiff was armed and likely to commit workplace violence at

 the McNamara Building. Plaintiff was screened for weapons at the

 security checkpoint before entering the building (see ECF No. 20-2,

 PageID.110; ECF No. 20-5, 00:12–00:22, 05:17–05:20, 05:25–05:35; ECF

 No. 20-7, PageID.140), and he was “clear.” (ECF No. 20-5, 00:12–00:22.)

 When asked if he thought Plaintiff might have been carrying a hidden

 weapon, McManus testified that he was not “hypervigilant” that

 Plaintiff might have been armed, and McManus stated in general terms

 that “[i]t is possible for a person, an employee with . . . knowledge [of

 the building from working there], to perhaps bring things in and have

 them hidden.” (ECF No. 20-13, PageID.202.) Thus, the record does not

 show that the agents relied on specific evidence from which they



                                      80
Case 5:18-cv-13777-JEL-EAS ECF No. 25, PageID.458 Filed 07/20/21 Page 81 of 113




 reasonably inferred based on their training and experience that

 Plaintiff was armed and likely to commit workplace violence.

         Further, Defendant provides no evidence that the agents

 perceived any kind of threat from Plaintiff on March 23, 2015. The

 agents do not point to specific facts indicating threatening behavior by

 Plaintiff that led them to believe that Plaintiff had committed, was

 committing, or was about to commit a crime. The PSOs “never indicated

 . . . at all” to McManus that Plaintiff seemed threatening (ECF No. 20-

 13, PageID.201), and Smith did not perceive from Plaintiff’s conduct

 that he posed a threat. (See ECF No. 20-7, PageID.144.) Mendez

 testified that there was no radio communication indicating that

 Plaintiff posed a threat, and Mendez perceived no threat when he

 arrived at the business center and saw Plaintiff. (See ECF No. 20-10,

 PageID.167.) McManus agrees that Plaintiff did not threaten anybody

 and did not carry out a criminal act. (See ECF No. 20-13, PageID.203–

 205.)

         McManus created the FPS Report one year before Plaintiff visited

 the McNamara Building to record “a possible threat” reported by Hayes,

 and McManus’ investigation revealed that Plaintiff “allegedly made



                                      81
Case 5:18-cv-13777-JEL-EAS ECF No. 25, PageID.459 Filed 07/20/21 Page 82 of 113




 statements that were possibly threatening to HSI” when Plaintiff was

 “observed in a local gun shop apparently shopping for firearms.” (ECF

 No. 20-3, PageID.133.) HSI had “concerns for their safety” with

 Plaintiff. (ECF No. 20-13, PageID.198.) According to McManus, Hayes

 communicated to him that it was possible Plaintiff could be armed, that

 it was possible Plaintiff had expressed hostility toward HSI, and that

 Hayes was afraid Plaintiff could pose a threat to the building. (See id. at

 PageID.205.) But McManus was unaware of whether there was a

 concern about Plaintiff’s psychological state, and he had “no information

 of a specific plan.” (Id. at PageID.198.) Defendant does not show how

 this general information about a possible threat reported in 2014 gave

 the agents reason to suspect that criminal activity was imminent,

 ongoing, or had already taken place when they stopped Plaintiff on the

 first floor of the McNamara Building on March 23, 2015.

      Defendant next argues that the agents had reasonable suspicion

 to stop Plaintiff because McManus knew that Plaintiff was a former law

 enforcement officer who was trained in weapons and self-defense

 tactics. (See ECF No. 20, PageID.96 (internal citation omitted).) But

 McManus’ testimony does not show that this knowledge led McManus



                                      82
Case 5:18-cv-13777-JEL-EAS ECF No. 25, PageID.460 Filed 07/20/21 Page 83 of 113




 or the other agents to believe that criminal activity was afoot. McManus

 testified that it was “possible for a person” or a former employee or

 former agent like Plaintiff “to perhaps bring [hidden] things in” the

 building and that McManus was “[p]robably not” “hypervigilant that

 [Plaintiff] might have a weapon.” (ECF No. 20-13, PageID.202.)

 McManus “wasn’t sure what [Plaintiff] was capable of,” and he was not

 aware that Plaintiff had “peculiar or unusual physical abilities,” but he

 believes that a law enforcement officer can do more damage than a

 member of the public and that any person “can do a lot of damage with

 just hands.” (Id. at PageID.206–207.) Even giving deference to

 McManus’ knowledge and experience as a law enforcement officer, this

 testimony provides no basis to conclude that McManus or the other

 agents reasonably suspected that Plaintiff had engaged in, was

 engaging in, or was about to engage in criminal activity.

      Defendant argues that another factor that contributes to the

 existence of reasonable suspicion is that McManus knew that

 “[w]orkplace shootings and workplace violence are of extreme concern to

 FPS.” (ECF No. 20, PageID.97 (internal citation omitted).) But the

 agents do not articulate in their testimony what specific facts led them



                                      83
Case 5:18-cv-13777-JEL-EAS ECF No. 25, PageID.461 Filed 07/20/21 Page 84 of 113




 to suspect based on their training and experience that a workplace

 shooting or workplace violence was afoot when Plaintiff was in the

 building. Plaintiff passed the screening checkpoint like any other

 member of the public (see ECF No. 20-2, PageID.110; ECF No. 20-5,

 00:12–00:22), and the FPS Alert involving him had expired. (See ECF

 No. 20-4, PageID.134.) Plaintiff testified that he told the screener that

 he was going to the Senator’s office and that he disagreed with the

 screener when the screener said Plaintiff was there to visit his former

 coworkers. (See ECF No. 20-2, PageID.110–112.) Plaintiff also told the

 FPS agents that his only reason for being in the building was to go to

 the Senator’s office (see id. at PageID.110–112, 117–118, 124) and that

 he never intended to see “any ICE employees” or “anyone from the

 agency.” (Id. at PageID.124.) There is no indication that on March 23,

 2015 the agents had any knowledge of Plaintiff’s psychological state or

 believed that Plaintiff possessed a weapon. (ECF No. 20-2, PageID.117;

 ECF No. 20-13, PageID.198, 206.) Moreover, McManus was aware of

 concerns of violence related to Plaintiff, but he had “no information of a

 specific plan.” (ECF No. 20-13, PageID.198.) Without specific facts




                                      84
Case 5:18-cv-13777-JEL-EAS ECF No. 25, PageID.462 Filed 07/20/21 Page 85 of 113




 pointing to criminal activity, Defendant does not show that the agents

 had reasonable suspicion to stop Plaintiff.

      Regarding Defendant’s argument that the agents had reasonable

 suspicion to stop Plaintiff because McManus knew that Plaintiff had

 acted nervous and emotional at the security checkpoint (see ECF No. 20,

 PageID.97 (internal citation omitted)), Wilson reported to McManus

 that Plaintiff was emotional, and this information made McManus

 “suspect” that Plaintiff “was troubled.” (ECF No. 20-13, PageID.201.)

 McManus testified that being emotional is “somewhat unusual.” (Id.) In

 addition, Hollis told McManus that Plaintiff seemed nervous. (See id.;

 ECF No. 20-3, PageID.130.) McManus testified that for Hollis to

 mention Plaintiff’s nervousness to him “means that it was out of the

 ordinary” (ECF No. 20-13, PageID.201) and was “an elevated level of

 nervousness” because the PSOs have worked the public entrance “for

 years,” so “[t]hey know what normal is.” (Id. at PageID.206.) McManus

 also found it “[v]ery odd” and “out of the ordinary” that Plaintiff

 unnecessarily displayed his identification several times when going

 through security. (Id. at PageID.201.) But “behavior that merely is

 ‘unusual’ or ‘out of the ordinary’ does not necessarily support a finding



                                      85
Case 5:18-cv-13777-JEL-EAS ECF No. 25, PageID.463 Filed 07/20/21 Page 86 of 113




 of reasonable suspicion.” People v. Malone, No. 329989, 2016 WL

 5853288, at *8 (Mich. Ct. App. Oct. 4, 2016) (citing United States v.

 Townsend, 305 F.3d 537, 541–45 (6th Cir. 2002)). And “[e]ven assuming

 that [Plaintiff’s] behavior . . . is ‘unusual’ or constitutes ‘nervousness,’ at

 no point do[] [Defendant or the FPS agents] explain how [Plaintiff’s]

 behavior contributed to the reasonable suspicion that [he] was ‘engaged

 in, or poised to commit, a criminal act at that moment.’” Id. (quoting

 Sokolow, 490 U.S. at 12 (Marshall, J., dissenting); citing Brown v.

 Texas, 443 U.S. 47, 51 (1979)); see People v. Kavanaugh, 320 Mich. App.

 293, 305–06 (2017) (rejecting the officer’s “proposition that [an

 individual leaving the door open when he sat inside the police car with

 the officer] served as grounds to support reasonable suspicion” because

 the officer “described this as unusual” but “failed to articulate any basis

 for the conclusion that this was suspicious behavior or that in his

 experience it indicated criminal activity”).

       With respect to Plaintiff’s nervousness, “nervous, evasive behavior

 is a pertinent factor in determining reasonable suspicion.” Oliver, 464

 Mich. at 197 (quoting Illinois v. Wardlow, 528 U.S. 119, 124 (2000)).

 But it is generally “an unreliable indicator [of illegal activity].” Malone,



                                       86
Case 5:18-cv-13777-JEL-EAS ECF No. 25, PageID.464 Filed 07/20/21 Page 87 of 113




 2016 WL 5853288, at *8 (quoting United States v. Richardson, 385 F.3d

 625, 630–31 (6th Cir. 2004); citing United States v. Simpson, 609 F.3d

 1140, 1148 (10th Cir. 2010)). In the context of a traffic stop, for

 example, “many courts have given little weight to considerations of

 nervousness,” People v. Hannigan, No. 339239, 2018 WL 1073204, at *5

 (Mich. Ct. App. Feb. 27, 2018) (quoting Kavanaugh, 320 Mich. App. at

 304), because “many citizens become nervous when stopped by the

 police ‘even when they have nothing to hide or fear.’” Malone, 2016 WL

 5853288, at *8 (quoting Richardson, 385 F.3d at 630–31; citing

 Simpson, 609 F.3d at 1148). In addition, “unless an officer has prior

 knowledge of a person, ‘it is difficult, even for a skilled police officer, to

 evaluate whether a person is acting normally for them or nervously.’”

 Id. (quoting Simpson, 609 F.3d at 1148). “Extreme and persistent

 nervousness is generally entitled to more weight than general

 nervousness, . . . and a review[ing] court typically ‘examines specific

 indicia that the [individual’s] nervousness was extreme [such as

 increasing loss of color in the face, a cracking voice, shaking hands,

 quivering lips, swallowing hard, twitching movements, or a rigid




                                      87
Case 5:18-cv-13777-JEL-EAS ECF No. 25, PageID.465 Filed 07/20/21 Page 88 of 113




 posture], rather than credit an officer’s naked assertion.’” Id. (internal

 citations omitted) (quoting Simpson, 609 F.3d 1148).

      Here, McManus recognizes that many people are nervous when

 they go through screening (see ECF No. 20-13, PageID.201, 206), and he

 relied on Hollis’ general observations, which lack specific indications of

 nervousness and are not based on a prior knowledge of Plaintiff, to

 conclude that Plaintiff’s nervousness was extreme. McManus does not

 explain how these general observations and Hollis’ perception of

 Plaintiff were an indicator of criminal activity such that the FPS agents

 had reasonable suspicion to stop Plaintiff. Nor does McManus articulate

 how his own training and experience as a law enforcement officer led to

 such a determination.

      Defendant argues that the agents also had reasonable suspicion

 because McManus knew that “Plaintiff had gone to the 18th floor,

 where HSI was located.” (ECF No. 20, PageID.97 (internal citation

 omitted).) But McManus’ explanation for why this was a concern—

 “[b]ecause I knew he wasn’t supposed to be up there” and “[t]hey

 wanted nothing to do with him” (ECF No. 20-13, PageID.206)—does not

 articulate a reasonable suspicion of criminal activity. Moreover, from



                                      88
Case 5:18-cv-13777-JEL-EAS ECF No. 25, PageID.466 Filed 07/20/21 Page 89 of 113




 the moment Plaintiff went through the security checkpoint to the

 moment right before he exited the building, Plaintiff consistently

 communicated that he had no intention of going to HSI’s office. Plaintiff

 testified that before entering the building he told the PSO that he was

 going to the Senator’s office and not HSI’s office. (See ECF No. 20-2,

 PageID.110–112.) Plaintiff also told the FPS agent on the eighteenth

 floor that the Senator’s office was “the only place” he wanted to visit,

 and Plaintiff agreed not to speak to “ICE personnel.” (Id. at

 PageID.110.) On the first floor, which is where the building’s exit—not

 HSI’s offices—are located (see ECF No. 20-13, PageID.202–203),

 Plaintiff told the FPS agents that he wanted to leave because he was

 done with his business at the Senator’s office. (See ECF No. 20-2,

 PageID.111.) In the business center, Plaintiff informed the FPS agents

 that “he was in the building to go to the Senator’s office and at no time

 did he want to go to the HSI office” or see anyone from HSI. (ECF No.

 20-3, PageID.130-131; see ECF No. 20-2, PageID.124.) Defendant does

 not articulate how the agents relied on specific facts and their law

 enforcement training and experience to conclude that Plaintiff, who did




                                      89
Case 5:18-cv-13777-JEL-EAS ECF No. 25, PageID.467 Filed 07/20/21 Page 90 of 113




 not visit HSI’s office and stated multiple times that he had no intention

 of going there, was involved in criminal activity.

       Defendant further argues that the reasonable suspicion standard

 is met because McManus knew that Hayes, “[t]he HSI duty agent, [and]

 a fellow law enforcement officer, ‘was very concerned’ about Plaintiff’s

 presence in the building and wanted Plaintiff located and escorted from

 the building.”35 (ECF No. 20, PageID.97 (internal citations omitted).)

 Hayes’ request to locate and escort Plaintiff was not based on Plaintiff’s

 behavior on March 23, 2015; rather, McManus indicates that Hayes

 made this request “based upon their information and their experience

 with [Plaintiff] in the year prior, before he left.” (ECF No. 20-13,

 PageID.202.) McManus testified that he found Hayes’ concern

 significant because “law enforcement personnel encounter people with

 all kinds of demeanors” and “don’t get concerned easily,” so “[t]here has

 to be some kind of basis for that feeling.” (Id. at PageID.207.) But this


       35  Defendant states in its brief that after the HSI duty agent “asked that
 Plaintiff be located and escorted out of the building[,] . . . Bowers then called the
 MegaCenter and requested that FPS conduct a sweep to find Plaintiff (which in this
 context would necessarily result in Plaintiff being stopped and questioned).” (ECF
 No. 20, PageID.96 (internal citations omitted).) However, Defendant does not
 explain why, or under what authority, a sweep “in this context would necessarily
 result in Plaintiff being stopped and questioned.”


                                          90
Case 5:18-cv-13777-JEL-EAS ECF No. 25, PageID.468 Filed 07/20/21 Page 91 of 113




 concern, which McManus refers to as a “feeling,” is closer to a “hunch”

 than an articulation of a specific inference of imminent criminal

 activity, and “the constitutional requirement is clear. A hunch is not

 enough.” Kavanaugh, 320 Mich. App. at 307 (citing Terry, 392 U.S. at

 27).

        Defendant argues that Plaintiff’s encounter with the FPS agents

 “never became an arrest.” (ECF No. 20, PageID.97.) Plaintiff does not

 respond to this argument. Even if the Court credits Defendant’s

 argument and treats the encounter on the first floor between Plaintiff

 and the FPS agents as a Terry stop, Defendant has not shown that

 based on the totality of the circumstances the encounter was a lawful

 investigative stop for which the FPS agents had reasonable suspicion to

 stop Plaintiff, as discussed above. However, Plaintiff’s interaction with

 an FPS agent on the eighteenth floor was a consensual encounter for

 which no level of suspicion was required.

        Accordingly,   Defendant’s     summary      judgment     motion     is

 GRANTED as to Plaintiff’s claims of false arrest (Count I) and false

 imprisonment (Count II) with respect to Plaintiff’s encounter with the

 FPS agent on the eighteenth floor, but the motion is DENIED as to



                                      91
Case 5:18-cv-13777-JEL-EAS ECF No. 25, PageID.469 Filed 07/20/21 Page 92 of 113




 these claims with respect to Plaintiff’s encounter with the FPS agents

 on the first floor, subject to the discussion on governmental immunity

 that appears below in Subsection C.

       B. Intentional          Infliction     of   Emotional        Distress   Claim
          (Count III)

       In Plaintiff’s intentional infliction of emotional distress claim in

 Count III of the complaint, he alleges that “Defendant’s agents

 intentionally, willfully and recklessly breached” certain duties they

 owed Plaintiff36 by “a. Intentionally inflicting emotional distress upon

 Plaintiff forcing him to experience unwarranted treatment, humiliation,

 and embarrassment; b. Intentionally falsely arresting Plaintiff; c.

 Intentionally falsely imprisoning Plaintiff; d. Intentionally treating

 Plaintiff, a good standing member of society, in an aggressive and

       36   Plaintiff alleges that

       Defendant’s agents owed Plaintiff the following duties:

                a. To refrain from the [sic] intentionally inflicting emotional
                   distress upon Plaintiff;

                b. To refrain from falsely arresting Plaintiff;

                c. To refrain from falsely imprisoning Plaintiff;

                d. To refrain from treating Plaintiff, a good standing member of
                   society, in an aggressive and abusive manner.

 (ECF No. 1, PageID.4.)


                                             92
Case 5:18-cv-13777-JEL-EAS ECF No. 25, PageID.470 Filed 07/20/21 Page 93 of 113




 abusive manner.” (ECF No. 1, PageID.4.) Plaintiff alleges that “[a]s a

 factual and proximate cause of said intentional, willful and reckless

 breach, Plaintiff suffered serious and perm[an]e[]nt injuries to his mind,

 mental anguish, pain and suffering, loss of enjoyment of life,

 humiliation.” (Id. at PageID.5.) Defendant argues that this claim “fails

 because [Plaintiff] cannot satisfy any of [its] elements,” particularly the

 elements regarding extreme and outrageous conduct, intent or

 recklessness, and severe emotional distress. (ECF No. 20, PageID.101;

 ECF No. 23, PageID.370.)

      “To establish . . . a[n] [intentional infliction of emotional distress]

 claim, Plaintiff must demonstrate (1) extreme and outrageous conduct,

 (2) intent or recklessness, (3) causation, and (4) severe emotional

 distress.” Szappan v. Meder, No. 18-cv-12244, 2019 WL 108842, at *9

 (E.D. Mich. Jan. 4, 2019) (citing Roberts v. Auto Owners Ins. Co., 422

 Mich. 594 (1985); Hayley v. Allstate Ins. Co., 262 Mich. App. 571 (2004)).

 In Michigan,

      “[l]iability does not extend to mere insults, indignities,
      threats, annoyances, petty oppressions, or other trivialities.”
      Doe v. Mills, 212 Mich. App. 73, 91, 536 N.W.2d 824 (1995).
      “The test to determine whether a person’s conduct was
      extreme and outrageous is whether recitation of the facts of


                                      93
Case 5:18-cv-13777-JEL-EAS ECF No. 25, PageID.471 Filed 07/20/21 Page 94 of 113




      the case to an average member of the community would
      arouse his resentment against the actor, and lead him to
      exclaim, ‘Outrageous!’” Lewis v. LeGrow, 258 Mich. App. 175,
      196, 670 N.W.2d 675 (2003) (quotation marks and citation
      omitted). This test is a demanding one. Indeed, the
      necessary threshold for establishing that conduct is extreme
      and outrageous has been described as “formidable.” Atkinson
      v. Farley, 171 Mich. App. 784, 789, 431 N.W.2d 95 (1988).

            It has not been enough that the defendant has
            acted with an intent which is tortious or even
            criminal, or that he has intended to inflict
            emotional distress, or even that his conduct has
            been characterized by malice, or a degree of
            aggravation which would entitle the plaintiff to
            punitive damages for another tort. Liability has
            been found only where the conduct has been so
            outrageous in character, and so extreme in
            degree, as to go beyond all possible bounds of
            decency, and to be regarded as atrocious, and
            utterly intolerable in a civilized community. [Id.
            (quotation marks and citation omitted).]

 Martin v. Smith, No. 354128, 2020 WL 7310960, at *5 (Mich. Ct. App.

 Dec. 10, 2020) (footnote omitted). “This is therefore an objective test,

 independent of plaintiff’s personal feelings on the matter.” Sourander v.

 Cnty. of Ogemaw, No. 350632, 2020 WL 6375206, at *10 (Mich. Ct. App.

 Oct. 29, 2020).




                                      94
Case 5:18-cv-13777-JEL-EAS ECF No. 25, PageID.472 Filed 07/20/21 Page 95 of 113




       “[A] plaintiff will only be able to recover for intentional infliction

 of emotional distress ‘in the most egregious of cases.’” Watkins v. City of

 Southfield, 221 F.3d 883, 890 (6th Cir. 2000) (quoting Bonelli v.

 Volkswagen of Am., Inc., 166 Mich. App. 483, 421 (1988)). “In reviewing

 a claim for intentional infliction of emotional distress, ‘it is initially for

 the court to determine whether the defendant’s conduct reasonably may

 be regarded as so extreme and outrageous as to permit recovery.’”

 Moore v. Moore, No. 343266, 2019 WL 3315360, at *8 (Mich. Ct. App.

 July 23, 2019) (quoting Mills, 212 Mich. App. at 92), appeal denied, 505

 Mich. 1017 (2020). “Where reasonable minds may differ as to that

 question, however, it should be left for the jury.” Id. (citing Mills, 212

 Mich. App. at 92). “With regard to the second element, intent or

 recklessness, a plaintiff must show either that a defendant specifically

 intended to cause the plaintiff emotional distress or that the

 defendant’s conduct was so reckless that ‘any reasonable person would

 know emotional distress would result.’” Yesner v. Borgess Med. Ctr.,

 Inc., No. 324516, 2016 WL 930744, at *1 (Mich. Ct. App. Mar. 10, 2016)

 (quoting Lewis, 258 Mich. App. at 197).




                                      95
Case 5:18-cv-13777-JEL-EAS ECF No. 25, PageID.473 Filed 07/20/21 Page 96 of 113




      In this case, Plaintiff’s intentional infliction of emotional distress

 claim fails because he does not show that the FPS agents’ conduct was

 extreme and outrageous. Plaintiff argues in his response to Defendant’s

 motion that the agents’ conduct was extreme and outrageous, and that

 therefore this element is satisfied, “because they falsely arrested and

 imprisoned” Plaintiff. (ECF No. 22, PageID.227.) Plaintiff asserts,

 without citing to any legal authority, that “[f]alse arrest and

 imprisonment, clear violations of the [F]ourth [A]mendment, are

 extreme and outrageous acts because they are an unlawful intrusion by

 a government agent.” (Id.)

      Plaintiff’s arguments lack merit. His claim is unsuccessful because

 he does not make the necessary showing of egregious conduct by the

 FPS agents. In other words, he does not show that their conduct is “so

 outrageous in character, and so extreme in degree, as to go beyond all

 possible bounds of decency, and to be regarded as atrocious, and utterly

 intolerable in a civilized community.” Martin, 2020 WL 7310960, at *5

 (internal citation omitted). In Szappan v. Meder, the court dismissed a

 claim of intentional infliction of emotional distress because “[a]lthough

 th[e] action [taken by the officer] was a constitutional violation, it did



                                      96
Case 5:18-cv-13777-JEL-EAS ECF No. 25, PageID.474 Filed 07/20/21 Page 97 of 113




 not exceed all bounds of common decency nor was it so atrocious as to be

 utterly intolerable in a civilized society.” Szappan, 2019 WL 108842, at

 *9 (citing Roberts, 422 Mich. at 603). As a result, a constitutional

 violation, on its own, is insufficient to demonstrate that conduct is

 extreme and outrageous for purposes of bringing a claim of intentional

 infliction of emotional distress. Here, no reasonable jury would find that

 the FPS agents’ conduct was extreme and outrageous based on

 Plaintiff’s assertion that the conduct was unlawful. Plaintiff’s failure to

 satisfy this first element entitles Defendant to summary judgment on

 his intentional infliction of emotional distress claim. See Boyd v.

 McCabe, No. 16-cv-12741, 2020 WL 1502002, at *12 (E.D. Mich. Mar.

 30, 2020) (granting summary judgment to the defendants on the

 plaintiff’s intentional infliction of emotional distress claims solely

 because “[t]he Court doubts very much that any reasonable juror would

 find that [the defendants’] conduct was ‘beyond all possible bounds of

 decency’ and ‘utterly intolerable in a civilized community’”).

      In addition to Plaintiff’s failure to demonstrate extreme and

 outrageous conduct, his intentional infliction of emotional distress claim

 does not survive summary judgment for a separate reason: because, as



                                      97
Case 5:18-cv-13777-JEL-EAS ECF No. 25, PageID.475 Filed 07/20/21 Page 98 of 113




 Defendant points out, “Plaintiff has offered no evidence that the agents

 acted with specific intent to cause him emotional distress.” (ECF No. 20,

 PageID.101.) Plaintiff argues in his response to Defendant’s motion that

 intent or recklessness is shown because the FPS agents “were aware

 that [Plaintiff] was emotional” and “either knew or should have known

 that [Plaintiff] was under stress regarding his EEOC complaint, alleged

 whistleblower reprisal, and his denial of benefits.” (ECF No. 22,

 PageID.227.) Plaintiff argues that “at the very least, Defendant’s agents

 were reckless in falsely arresting and imprisoning a man who clearly

 has mental issues.” (Id.)

      Plaintiff testified, however, that the FPS agents were not trying to

 humiliate him (see ECF No. 20-2, PageID.121) and that they had no

 reason to retaliate against him. (See id. at PageID.120.) Moreover,

 Plaintiff is unaware of the agents having knowledge on March 23, 2015

 that he was receiving mental health treatment at that time (see id. at

 PageID.117), and Plaintiff does not recall telling the agents that he was

 experiencing mental pain. (See id. at PageID.122.) McManus had no

 knowledge of Plaintiff’s psychological state (see ECF No. 20-13,

 PageID.198, 206), and the agents testified that Plaintiff did not



                                      98
Case 5:18-cv-13777-JEL-EAS ECF No. 25, PageID.476 Filed 07/20/21 Page 99 of 113




 complain about how he was treated. (See ECF No. 20-7, PageID.148;

 ECF No. 20-10, PageID.171; ECF No. 20-13, PageID.208.) Smith

 testified that no one in the business center, including Plaintiff, seemed

 upset. (See ECF No. 20-7, PageID.147–148.) McManus thought Plaintiff

 seemed upset but that he was upset about losing his job. (See ECF No.

 20-13, PageID.207–208.) The agents did not draw their weapons,

 handcuff Plaintiff, or raise their voices in speaking with him. (See ECF

 No. 20-2, PageID.121; ECF No. 20-7, PageID.147–148; ECF No. 20-10,

 PageID.170; ECF No. 20-11, PageID.181; ECF No. 20-13, PageID.207–

 208.) Bowers testified that he decided to speak with Plaintiff in the

 business center “for [Plaintiff’s] benefit” because Bowers did not “want

 to do anything that is going to embarrass him.” (ECF No. 20-11,

 PageID.180.) At the end of their conversation, the agents thanked

 Plaintiff for his time. (See ECF No. 20-3, PageID.131.) Based on this

 record, a reasonable jury would not be able to conclude that the second

 element of Plaintiff’s intentional infliction of emotional distress claim is

 met because the jury would not find that the FPS agents “specifically

 intended to cause . . . [P]laintiff emotional distress” or that their

 “conduct was so reckless that any reasonable person would know



                                      99
Case 5:18-cv-13777-JEL-EAS ECF No. 25, PageID.477 Filed 07/20/21 Page 100 of 113




 emotional distress would result.” Yesner, 2016 WL 930744, at *1

 (internal quotation marks omitted).

       Accordingly,    Defendant’s     summary      judgment      motion    is

 GRANTED as to Plaintiff’s intentional infliction of emotional distress

 claim (Count III).

       C. Governmental Immunity

       Defendant argues that it is entitled to Michigan governmental

 immunity on Plaintiff’s intentional tort claims. (See ECF No. 20,

 PageID.101–104.) Plaintiff opposes this argument. (See ECF No. 22,

 PageID.228–229.) The Court finds that governmental immunity applies

 and protects Defendant from liability on Plaintiff’s claims. At this point,

 Plaintiff’s remaining claims are false arrest (Count I) and false

 imprisonment (Count II) with respect to Plaintiff’s encounter with the

 FPS agents on the first floor.

       In an FTCA case, Michigan governmental immunity shields the

 United States from intentional torts that a governmental employee

 would have had immunity from under state law. See Valdez, 58 F.

 Supp. 3d at 829 (indicating that “[t]he United States is entitled to the

 same Michigan governmental immunity from intentional torts that [a



                                      100
Case 5:18-cv-13777-JEL-EAS ECF No. 25, PageID.478 Filed 07/20/21 Page 101 of 113




 federal agent] would have had under state law”). The Sixth Circuit

 recently stated that

       state-law immunity under Michigan law . . . requires that
       [the governmental employee] demonstrate: (1) the
       challenged acts were undertaken during the course of his
       employment and that he was acting, or reasonably believed
       that he was acting, within the scope of his authority; (2) the
       acts were undertaken in good faith and; (3) the acts were
       discretionary, as opposed to ministerial. Odom v. Wayne
       County, 482 Mich. 459, 480, 760 N.W.2d 217 (2008).

 Richards v. Cnty. of Washtenaw, 818 F. App’x 487, 494 (6th Cir. 2020)

 (alteration added). “[G]overnmental immunity is an affirmative

 defense,” and the governmental employee “carr[ies] the burden to raise

 and establish governmental immunity by showing” these three

 requirements are met. Peterson v. Heymes, 931 F.3d 546, 557 (6th Cir.

 2019).

       In this case, Defendant argues that it makes the requisite showing

 because “the actions taken by the FPS agents were in the course of their

 employment . . . and were discretionary.” (ECF No. 20, PageID.103.)

 Moreover,    “[t]he    remaining   element”    regarding    good   faith   is

 “undisputed” in Defendant’s view “given the testimony from both sides,”

 which Defendant states does not show bad faith, malice, or a motive for



                                      101
Case 5:18-cv-13777-JEL-EAS ECF No. 25, PageID.479 Filed 07/20/21 Page 102 of 113




 acting out of malice. (Id. at PageID.103–104.) Only the showing of good

 faith is in dispute. In other words, the parties disagree as to “whether a

 jury could reasonably find [that the FPS agents] did not act in good

 faith.” Richards v. City of Jackson, Mich., 788 F. App’x 324, 336 (6th

 Cir. 2019).

       “The good-faith requirement ‘imposes a subjective test for

 governmental immunity for intentional torts, based on the officials’

 state of mind . . . .’” Id. (quoting Brown v. Lewis, 779 F.3d 401, 420 (6th

 Cir. 2015); citing Odom, 482 Mich. at 481–82). It “protects a defendant’s

 honest belief and good-faith conduct with the cloak of immunity while

 exposing to liability a defendant who acts with malicious intent.”

 Fineout v. Kostanko, 780 F. App’x 317, 330 (6th Cir. 2019) (quoting

 Odom, 482 Mich. at 482). “Under Michigan law, good faith is defined

 ‘simply as acting without malice.’” Id. (quoting Odom, 482 Mich. at 474).

 “Lack of good faith is defined as ‘malicious intent, capricious action or

 corrupt conduct’ or ‘willful and corrupt misconduct.’” Godboldo v. Cnty.

 of Wayne, 686 F. App’x 335, 344 (6th Cir. 2017) (quoting Odom, 482

 Mich. at 474). “Specifically, ‘willful and wanton misconduct is made out

 only if the conduct alleged shows an intent to harm or, if not that, such



                                      102
Case 5:18-cv-13777-JEL-EAS ECF No. 25, PageID.480 Filed 07/20/21 Page 103 of 113




 indifference to whether harm will result as to be the equivalent of

 willingness that it does.’” Id. (quoting Odom, 482 Mich. at 474).

 Therefore, “[a] governmental employee fails the ‘good faith’ standard

 under the second prong when they act maliciously, recklessly,

 capriciously, or willfully and corruptly.” Peterson, 931 F.3d at 557

 (citing Odom, 482 Mich. at 472–74).

       Here, a reasonable jury viewing the evidence in a light most

 favorable to Plaintiff would not be able to conclude that the FPS agents

 acted in bad faith. Plaintiff testified that prior to March 23, 2015, he

 never had a problem with the agents (see ECF No. 20-2, PageID.113)

 and that the extent of their relationship was that they would greet each

 other on the elevator. (See id. at PageID.121.) Plaintiff had “no

 indication” before March 23 that the agents knew about his history with

 DHS or about any “disagreement” between him and the agency. (Id. at

 PageID.113–114, 120.) In addition, he has “no knowledge” that they

 knew he was receiving mental health treatment (id. at PageID.117),

 and Plaintiff does not recall telling the agents that their encounter

 caused him to suffer mental pain. (See id. at PageID.122.) On March 23,

 the agents did not handcuff Plaintiff, and Plaintiff perceived that they



                                      103
Case 5:18-cv-13777-JEL-EAS ECF No. 25, PageID.481 Filed 07/20/21 Page 104 of 113




 were trying to intimidate him but not humiliate him. (See id. at

 PageID.121.) Moreover, Plaintiff believes that none of the agents had a

 personal reason to retaliate against him. (See id. at PageID.120.)

 Plaintiff testified about “reprisal” or “retaliation” (id. at PageID.111,

 119, 120, 125), but he states that those responsible for it are “the ICE

 office, of investigations, or the senior management there that day,” and

 Hayes. (Id. at PageID.113, 120.) According to Plaintiff, they “used the

 FPS in order to harass me, and effect whistleblower reprisal, for my

 EEO complaints . . . .” (Id. at PageID.113.)

       The FPS agents’ testimony does not support the conclusion that

 they acted in bad faith. McManus investigated Plaintiff’s presence in

 the building due to information he had received from HSI about

 Plaintiff (see ECF No. 20-13, PageID.206) and based on his

 conversations with the PSOs. (See id. at PageID.201, 206.) The other

 agents searched for Plaintiff because they were dispatched by the

 MegaCenter to locate him. (See ECF No. 20-3, PageID.130; ECF No. 20-

 6, 00:24–00:38; ECF No. 20-7, PageID.146; ECF No. 20-10, PageID.166;

 ECF No. 20-13, PageID.202.) The agents had limited knowledge about

 Plaintiff and did not know the specifics of his position or the details of



                                      104
Case 5:18-cv-13777-JEL-EAS ECF No. 25, PageID.482 Filed 07/20/21 Page 105 of 113




 his termination. (See ECF No. 20-7, PageID.146; ECF No. 20-10,

 PageID.166, 169; ECF No. 20-11, PageID.182; ECF No. 20-13,

 PageID.195–196, 206.) The agents did not know Plaintiff personally,

 and only McManus was aware of the FPS Alert related to Plaintiff

 because he created it. (See ECF No. 20-4, PageID.134; ECF No. 20-7,

 PageID.141; ECF No. 20-10, PageID.166, 169; ECF No. 20-11,

 PageID.179; ECF No. 20-13, PageID.196–199.)

       Bowers testified that the move from the hallway to the business

 center was “for [Plaintiff’s] benefit” because Bowers thought it would be

 less embarrassing for Plaintiff to speak with the agents in the business

 center, a public space that was more private than the hallway. (ECF

 No. 20-11, PageID.180–181; see ECF No. 20-7, PageID.147; ECF No. 20-

 10, PageID.170.) From the agents’ perspective, Plaintiff was free to

 leave at all times (see ECF No. 20-7, PageID.147; ECF No. 20-10,

 PageID.170–171; ECF No. 20-13, PageID.203, 207), he was not detained

 or arrested (see ECF No. 20-10, PageID.170; ECF No. 20-11,

 PageID.181; ECF No. 20-13, PageID.203, 207), and what took place

 inside the business center was a “casual encounter,” a “casual

 conversation,” and “just normal conversation.” (ECF No. 20-10,



                                      105
Case 5:18-cv-13777-JEL-EAS ECF No. 25, PageID.483 Filed 07/20/21 Page 106 of 113




 PageID.169; ECF No. 20-11, PageID.181; ECF No. 20-13, PageID.203–

 204.) Smith testified that he thought Plaintiff “was just a member of the

 public on that day.” (ECF No. 20-7, PageID.145.) The agents did not

 restrain or handcuff Plaintiff, raise their voices, draw their weapons, or

 act aggressively, abusively, or impolitely toward him. (See ECF No. 20-

 7, PageID.147–148; ECF No. 20-10, PageID.169–170; ECF No. 20-11,

 PageID.181; ECF No. 20-13, PageID.207–208.) Mendez described

 Smith’s demeanor as “[v]ery calm, cool” (ECF No. 20-10, PageID.169),

 and Bowers described it as “very casual.” (ECF No. 20-11, PageID.181.)

       In   addition,    McManus      knew     nothing    about     Plaintiff’s

 psychological state. (See ECF No. 20-13, PageID.198, 205–206.) The

 agents testified that Plaintiff did not seem injured, and he did not

 complain or ask them to stop what they were doing. (See ECF No. 20-7,

 PageID.147–148; ECF No. 20-10, PageID.171; ECF No. 20-13,

 PageID.208.) Smith did not perceive Plaintiff to be upset. (See ECF No.

 20-7, PageID.147–148.) McManus did find that Plaintiff was upset, but

 it was about losing his position, and McManus felt sorry for him. (See

 ECF No. 20-13, PageID.207.) Bowers did not find Plaintiff to be

 emotional (see ECF No. 20-11, PageID.180), but McManus did, which



                                      106
Case 5:18-cv-13777-JEL-EAS ECF No. 25, PageID.484 Filed 07/20/21 Page 107 of 113




 also made him feel sorry for Plaintiff. (See ECF No. 20-13, PageID.207.)

 Plaintiff seeming emotional and nervous at the security checkpoint

 were “red flags” that made McManus investigate Plaintiff’s presence in

 the building. (ECF No. 20-13, PageID.201.) Based on this evidence and

 viewing the situation as a whole, a reasonable jury would not be able to

 conclude that the agents acted maliciously when they interacted with

 Plaintiff because their conduct does not show “an intent to harm” or

 “such indifference to whether harm will result as to be the equivalent of

 willingness that it does.” Godboldo, 686 F. App’x at 344 (internal

 quotation marks and citation omitted).

       Plaintiff argues that the FPS agents

       were not in good faith because the agents acted upon an
       expired FPS alert, and because they were told to treat him
       like a member of the public. Exhibit C.37 Considering the
       agent’s [sic] knowledge of the prior facts, there is a genuine


       37  Plaintiff identifies “Exhibit C” in his “Index of Exhibits” as “Audio
 Recording, Defendant’s Exhibits 4, 5, 7, 8.” (ECF No. 22, PageID.231.) Defendant’s
 Exhibit 4 is an audio recording that is 6:26 minutes long; Exhibit 5 is 2:53 minutes
 long; Exhibit 7 is 1:03 minutes long; and Exhibit 8 is 38 seconds long. Altogether
 these four exhibits are approximately eleven minutes long. Plaintiff does not point
 to what portion of these audio recordings he relies on to support his position, and “it
 is not for the court to search the record and construct arguments. Parties must do
 that for themselves.” Brenay v. Schartow, 709 F. App’x 331, 337 (6th Cir. 2017)
 (citing Magnum Towing & Recovery v. City of Toledo, 287 F. App’x 442, 449 (6th Cir.
 2008)).


                                          107
Case 5:18-cv-13777-JEL-EAS ECF No. 25, PageID.485 Filed 07/20/21 Page 108 of 113




       issue of material fact as to whether Defendant acted in good
       faith according to Odom.

 (ECF No. 22, PageID.229.) Plaintiff does not specify what “prior facts”

 the agents had knowledge of that raise a question of fact as to whether

 they acted in good faith or where in the record the “prior facts” appear.

       Plaintiff’s argument fails to show that the agents acted with

 malicious intent. McManus testified that even though the FPS Alert

 had expired, “the concern for [Plaintiff’s] behavior had not” and Plaintiff

 “did pose a threat a year earlier.” (ECF No. 20-13, PageID.203, 205.)

 This was McManus’ honest belief, and there is no evidence to support a

 finding that he or the other agents subjectively acted in bad faith.

 Moreover, the FPS agents did not act solely based on the FPS Alert, as

 Plaintiff   contends;   rather,   they     located   Plaintiff   due   to   the

 MegaCenter’s communication dispatching them to find him. (See ECF

 No. 20-3, PageID.130; ECF No. 20-6, 00:24–00:38; ECF No. 20-7,

 PageID.146; ECF No. 20-10, PageID.166; ECF No. 20-13, PageID.202.)

 This communication was issued after McManus visited HSI’s office and

 Hayes asked that Plaintiff be located and escorted from the building

 based on HSI’s information and experience with Plaintiff from the

 previous year. (See ECF No. 20-3, PageID.130; ECF No. 20-13,


                                      108
Case 5:18-cv-13777-JEL-EAS ECF No. 25, PageID.486 Filed 07/20/21 Page 109 of 113




 PageID.202, 207.) Prior to that communication, McManus investigated

 Plaintiff’s presence in the building because of HSI’s and his own

 concerns about Plaintiff, and McManus never told anyone to

 “apprehend” Plaintiff. (ECF No. 20-13, PageID.206.) Mendez, who did

 not know about the FPS Alert (see ECF No. 20-10, PageID.169), “took it

 upon [him]self” to join Smith in the business center “to back him up”; he

 was not instructed to go to the first floor. (Id. at PageID.166–167.)

 McManus was called to the business center by Bowers and also went

 there to support his coworkers. (See ECF No. 20-3, PageID.130; ECF

 No. 20-13, PageID.203.) The agents indicate that it is standard law

 enforcement policy or procedure to have more than one officer present

 when speaking with an individual in this type of situation. (See ECF

 No. 20-10, PageID.170; ECF No. 20-13, PageID.205.)

       Regarding Plaintiff’s claim that the agents were told to treat

 Plaintiff like a member of the public, Plaintiff does not specify where

 this instruction came from, see supra note 37, but Smith states that this

 is exactly what Plaintiff was on that day. (See ECF No. 20-7,

 PageID.145.) To the extent Plaintiff meant to argue that the agents

 acted maliciously because he believes they lacked probable cause, the



                                      109
Case 5:18-cv-13777-JEL-EAS ECF No. 25, PageID.487 Filed 07/20/21 Page 110 of 113




 Sixth Circuit has stated that “[t]he absence of probable cause does not

 automatically lead to malice.” Rudolph v. Babinec, 939 F.3d 742, 753

 (6th Cir. 2019).

       Plaintiff also argues that the Court “should not consider

 governmental immunity at this stage” because under McGuire v.

 Warner, “a genuine issue of material fact exists [in this case] as to

 whether Defendant’s agents acted in good faith according to Odom.”

 (ECF No. 22, PageID.228–229 (citing McGuire v. Warner, No. 05-40185,

 2009 WL 2423182 (E.D. Mich. Aug. 3, 2009).) Plaintiff states that in

 McGuire, the court

       determine[d] that it could not grant summary judgment in
       favor of the defendant based on governmental immunity,
       because the plaintiff’s tort claims in that case had survived
       the FRCP Rule 56 standard. The court found that because
       there was a genuine issue of material fact as to whether the
       defendants had committed negligent and intentional torts
       against Plaintiff, there, likewise, was a genuine issue of
       material fact as to whether Defendants had acted in good
       faith.

 (Id. at PageID.229 (footnote omitted).)

       However, the court in McGuire “conclude[d] that Defendants are

 not entitled to summary judgment on the issue of governmental

 immunity” because “issues of fact preclude such a ruling.” McGuire,

                                      110
Case 5:18-cv-13777-JEL-EAS ECF No. 25, PageID.488 Filed 07/20/21 Page 111 of 113




 2009 WL 2423182, at *4. Specifically, the court determined that there

 were questions of fact with respect to gross negligence and good faith.

 Regarding gross negligence, the court noted that the Sixth Circuit, in

 affirming its “denial of Defendants’ summary judgment motion as to

 governmental immunity,” found that “there is a genuine issue of

 material fact as to whether [the defendants] acted with gross

 negligence.” Id. (emphasis omitted). The district court then made a

 separate finding “that, when the evidence is viewed in the light most

 favorable to Plaintiffs, there is a genuine issue of fact as to whether

 Defendants’     actions   were   taken     in   good   faith.”   Id.   Plaintiff’s

 interpretation of McGuire does not provide a basis for denying

 Defendant’s request for governmental immunity because in this case

 there is no issue of fact as to whether the FPS agents acted in good

 faith.

          In sum, Defendant has provided evidence that the agents

 subjectively acted in good faith, and Plaintiff’s arguments do not raise a

 question of material fact with respect to the agents’ state of mind and

 whether they acted with malice. Accordingly, Defendant is entitled to

 Michigan governmental immunity on Plaintiff’s intentional tort claims.



                                      111
Case 5:18-cv-13777-JEL-EAS ECF No. 25, PageID.489 Filed 07/20/21 Page 112 of 113




 See Ouza v. City of Dearborn Heights, Mich., 969 F.3d 265, 284 n.7 (6th

 Cir. 2020) (affirming the dismissal of the plaintiff’s state law false

 arrest claim against an officer because the officer is entitled to Michigan

 governmental immunity and the plaintiff “has not demonstrated any

 genuine factual dispute as to [the officer’s] ‘“malicious intent, capricious

 action or corrupt conduct” or “willful and corrupt misconduct”’” (quoting

 Odom, 482 Mich. at 474)). Governmental immunity shields Defendant

 from liability on Plaintiff’s remaining claims: false arrest (Count I) and

 false imprisonment (Count II) with respect to Plaintiff’s encounter with

 the FPS agents on the first floor of the McNamara Building.

    IV.   Conclusion

       For the reasons set forth above, the Court GRANTS Defendant’s

 motion for summary judgment (ECF No. 20).

       IT IS SO ORDERED.

 Dated: July 20, 2021                s/Judith E. Levy
 Ann Arbor, Michigan                 JUDITH E. LEVY
                                     United States District Judge




                                      112
Case 5:18-cv-13777-JEL-EAS ECF No. 25, PageID.490 Filed 07/20/21 Page 113 of 113




                      CERTIFICATE OF SERVICE

       The undersigned certifies that the foregoing document was served
 upon counsel of record and any unrepresented parties via the Court’s
 ECF System to their respective email or First Class U.S. mail addresses
 disclosed on the Notice of Electronic Filing on July 20, 2021.

                                            s/William Barkholz
                                            WILLIAM BARKHOLZ
                                            Case Manager




                                      113
